 
TBS INTERNATIONAL LIMITED & SUBSIDIARIES                       EXHIBIT 10.38
 
 
 
 
 
 
Date: as of January 16, 2008
 
BEDFORD MARITIME CORP.
BRIGHTON MARITIME CORP.
HARI MARITIME CORP.
PROSPECT NAVIGATION CORP.
HANCOCK NAVIGATION CORP
COLUMBUS MARITIME CORP.
and
WHITEHALL MARINE TRANSPORT CORP.
as joint and several Borrowers
 
TBS INTERNATIONAL LIMITED
as Guarantor
 
THE BANKS AND FINANCIAL INSTITUTIONS NAMED HEREIN
as Lenders
 
DVB GROUP MERCHANT BANK (ASIA) LTD.
as Facility Agent and Security Trustee
 
THE GOVERNOR AND COMPANY OF THE BANK OF IRELAND
as Payment Agent
 
DVB BANK AG
THE GOVERNOR AND COMPANY OF THE BANK OF IRELAND
and
NATIXIS
as Swap Banks
 
MOUNT WASHINGTON LLC
as Arranger
_______________________________________________________
 
LOAN AGREEMENT
_______________________________________________________
 
relating to
a loan facility of up to the lesser of $75,000,000 and
59% of the aggregate Fair Market Value of the Ships


 
INDEX
 
Clause                                                                                                                                  Page


1        INTERPRETATION [INSERT PAGE NUMBER]
2        FACILITY [INSERT PAGE NUMBER]
3        DRAWDOWN [INSERT PAGE NUMBER]
4        INTEREST [INSERT PAGE NUMBER]
5        INTEREST PERIODS [INSERT PAGE NUMBER]
6        DEFAULT INTEREST [INSERT PAGE NUMBER]
7        REPAYMENT AND PREPAYMENT [INSERT PAGE NUMBER]
8        CONDITIONS PRECEDENT [INSERT PAGE NUMBER]
9        REPRESENTATIONS AND WARRANTIES [INSERT PAGE NUMBER]
10        COVENANTS [INSERT PAGE NUMBER]
11        PAYMENTS AND CALCULATIONS [INSERT PAGE NUMBER]
12        APPLICATION OF RECEIPTS [INSERT PAGE NUMBER]
13        EVENTS OF DEFAULT [INSERT PAGE NUMBER]
14        FEES AND EXPENSES [INSERT PAGE NUMBER]
15        INDEMNITIES [INSERT PAGE NUMBER]
16        NO SET-OFF OR TAX DEDUCTION [INSERT PAGE NUMBER]
17        ILLEGALITY, ETC [INSERT PAGE NUMBER]
18        ASSIGNMENTS AND PARTICIPATIONS; CHANGES IN LENDING OFFICE [INSERT PAGE
NUMBER]
19        VARIATIONS AND WAIVERS [INSERT PAGE NUMBER]
20        NOTICES [INSERT PAGE NUMBER]
21        GUARANTY [INSERT PAGE NUMBER]
22        JOINT AND SEVERAL LIABILITY [INSERT PAGE NUMBER]
23        SUPPLEMENTAL [INSERT PAGE NUMBER]
24        THE FACILITY AGENT, THE PAYMENT AGENT AND THE SECURITY TRUSTEE [INSERT
PAGE NUMBER]
25        LAW AND JURISDICTION [INSERT PAGE NUMBER]
26        WAIVER OF JURY TRIAL [INSERT PAGE NUMBER]
27        PATRIOT ACT; OFAC AND BANK SECRECY ACT [INSERT PAGE NUMBER]
28        POSITION OF THE LENDERS AND THE SWAP BANKS [INSERT PAGE NUMBER]


SCHEDULE 1                                           LENDERS AND COMMITMENTS
SCHEDULE 2                                           DRAWDOWN NOTICE
SCHEDULE 3                                           CONDITION PRECEDENT
DOCUMENTS
SCHEDULE 4                                           FORM OF ASSIGNMENT AND
ACCEPTANCE
SCHEDULE 4                                           FORM OF DELETION LETTER
SCHEDULE 5                                           FORM OF DELETION POWER OF
ATTORNEY


APPENDIX A                                           FORM OF COMPLIANCE
CERTIFICATE
APPENDIX B                                           FORM OF EARNINGS ASSIGNMENT
APPENDIX C                                           FORM OF INSURANCE
ASSIGNMENT
APPENDIX D                                           FORM OF MANAGER’S
UNDERTAKINGS
APPENDIX E                                           FORM OF MORTGAGE
APPENDIX F                                           FORM OF NOTE




 
THIS LOAN AGREEMENT (this Agreement) is made as of January 16, 2008
 
AMONG
 
(1)
BEDFORD MARITIME CORP., BRIGHTON MARITIME CORP., HARI MARITIME CORP., PROSPECT
NAVIGATION CORP., HANCOCK NAVIGATION CORP., COLUMBUS MARITIME CORP. and
WHITEHALL MARINE TRANSPORT CORP., each a corporation organized and existing
under the law of the Republic of The Marshall Islands, as joint and several
borrowers (each, a “Borrower” and together, the “Borrowers”);



(2)
TBS INTERNATIONAL LIMITED, a company organized and existing under the law of
Bermuda, as guarantor (the “Guarantor”);

 
(3)
THE BANKS AND FINANCIAL INSTITUTIONS NAMED ON SCHEDULE 1 HERETO, as lenders
(together with any bank or financial institution which becomes a Lender pursuant
to Clause 18 hereof, the “Lenders”, and each separately a “Lender”);

 
(4)
DVB GROUP MERCHANT BANK (ASIA) LTD., acting through its office at 77 Robinson
Road 30-02, Singapore, as facility agent (in such capacity, the “Facility
Agent”) for the Lenders and as security trustee (in such capacity, the “Security
Trustee”) for the Lenders and the Swap Banks;

 
(5)
THE GOVERNOR AND COMPANY OF THE BANK OF IRELAND, acting through its office at
Head Office, Building A3, Lower Baggot Street, Dublin 2, Ireland, as payment
agent (the “Payment Agent”) for the Lenders;

 
(6)
DVB BANK AG, acting through its office at Friedrich-Ebert-Anlage 2-14, 600325
Frankfurt am Main, Federal Republic of Germany, THE GOVERNOR AND COMPANY OF THE
BANK OF IRELAND, acting through its office at Head Office, Building A3, Lower
Baggot Street, Dublin 2, Ireland, and NATIXIS, acting through its office at BP 4
- F-75060, Paris Cedex 02, France, as swap banks (each, a “Swap Bank” and
together, the “Swap Banks”); and

 
(7)
MOUNT WASHINGTON LLC, c/o AER Holding N.V., Zeelandia Office Park, Kaya W.F.G.
Mensing 14, Curacao, Netherlands Antilles, as arranger (the “Arranger”).

 
WHEREAS, the Lenders have agreed to make available to the Borrowers on the terms
and conditions set forth herein a secured term loan facility in the aggregate
amount of up the lesser of $75,000,000 and 59% of the aggregate Fair Market
Value of the Ships to refinance such Ships and for general corporate purposes of
the Borrowers and the Guarantor.


WHEREAS, the Borrowers shall enter into an interest rate hedging agreement with
each of the Swap Banks on the 2002 ISDA (Multicurrency-Cross Border) form, as
amended, to fix the interest rate under this Agreement and the Borrowers’
liabilities thereunder shall be secured with the Borrowers’ obligations under
this Agreement and the other relevant Finance Documents; and


WHEREAS, at the request of the Borrowers, DVB Group Merchant Bank (Asia) Ltd.,
Singapore Branch, has agreed to serve as Facility Agent and Security Trustee,
and The Governor and Company of the Bank of Ireland has agreed to serve as
Payment Agent under this Agreement.


NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein, it is agreed as follows:
 
1           INTERPRETATION
 
1.1           Definitions.  Subject to Clause 1.4, in this Agreement:
 
“Actual Drawdown Date” means, in respect of the Advance under this Agreement,
the date on which the Advance is actually made;
 
“Advance” means the advance by the Lenders of the Loan to the Borrowers under
this Agreement;
 
“Affiliate” means, as to any person, any other person that, directly or
indirectly, controls, is controlled by or is under common control with such
person or is a director or officer of such person, and for purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a person means the possession, direct or
indirect, of the power to vote 50% or more of the voting stock of such person or
to direct or cause direction of the management and policies of such person,
whether through the ownership of voting stock, by contract or otherwise;
 
“Approved Bareboat Flag” means, with respect to each Ship, temporary bareboat
registration of such Ship in the name of the relevant Bareboat Charterer under
Philippine flag;
 
“Approved Managers” means Roymar Ship Management, Inc., as technical manager,
and TBS Shipping Services, Inc., as commercial manager, or such other manager(s)
as may be approved from time to time in writing by the Facility Agent, such
approval not to be unreasonably withheld, and in the singular means either of
them;
 
“Approved Primary Flag” means, with respect to each Ship, registration of such
Ship in the name of the relevant Borrower under Liberian flag or such other flag
acceptable to the Majority Lenders;
 
“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an assignee of such Lender, and accepted by the Facility Agent,
pursuant to Clause 18.2 hereof, in substantially the form of Schedule 4 hereto;
 
“Availability Period” means any Business Day from the Effective Date until
January 30, 2008;
 
“Bareboat Charter” means, in respect of each Ship, the bareboat charter dated
December 5, 2007 between the Borrower owning that Ship, as owner, and relevant
Bareboat Charterer, as charterer;
 
“Bareboat Charterer” means:
 
(a)  
Filscan, in respect of the APACHE MAIDEN;

 
(b)  
Viking, in respect of the KICKAPOO BELLE;

 
(c)  
Sea Star, in respect of the NAVAJO PRINCESS;

 
(d)  
General Charterer, in respect of the INCA MAIDEN;

 
(e)  
Viking, in respect of the KIOWA PRINCESS;

 
(f)  
Intermodal, in respect of the SENECA MAIDEN; and

 
(g)  
General Charterer, in respect of the CHEROKEE PRINCESS;

 
“Bareboat Registry” has the meaning assigned such term in Clause 10.4(a);
 
“Broker” means each of Simpson, Spence & Young (New York Office), R.S. Platou
Shipbrokers A.S. and such other internationally recognized ship brokers as the
Facility Agent may, with the consent of the Majority Lenders, approve from time
to time in writing, such approval not to be unreasonably withheld;
 
“Business Day” means a day on which dealings are carried out in the London
Interbank Market and which is also a day on which commercial banks are not
authorized or required to close in New York, New York, Singapore, Dublin,
Ireland, Frankfurt, Germany, or Paris France;
 
“Classification Society” means, in relation to a Ship, the American Bureau of
Shipping, Det Norske Veritas, Lloyd’s Register, Bureau Veritas, Nippon Kaiji
Kyokai, Germanischer Lloyd or such other first-class vessel classification
society which is a member of IACS that the Facility Agent has, with the consent
of the Majority Lenders, approved in writing, such approval not to be
unreasonably withheld;
 
“Collateral” means all property (including, without limitation, any proceeds
thereof) referred to in the Finance Documents that is or is intended to be
subject to any Security Interest in favor of the Security Trustee, for the
benefit of the Lenders and the Swap Banks, securing the obligations of the
Borrowers under this Agreement or any other Finance Documents;
 
“Collateral Maintenance Ratio” has the meaning assigned such term in Clause
10.3;
 
“Commitment” means, at any time with respect to each Lender, the maximum sum to
be advanced at such time by such Lender to the Borrowers pursuant to this
Agreement, which sum as of the Effective Date shall be the amount set forth
opposite such Lender’s name on Schedule 1 hereto, as such amount shall be
reduced from time to time pursuant to this Agreement, and “Total Commitments”
means the aggregate of the Commitments of all the Lenders;
 
“Compliance Certificate” means the certificate executed by the Guarantor’s chief
financial officer or equivalent officer, in the form set out in Appendix A
hereto;
 
“Confirmation”, in relation to any Designated Transaction, shall have the
meaning assigned such term in the relevant Master Agreement;
 
“Contractual Currency” has the meaning given in Clause 15.5;
 
“Credit Parties” means the Lenders, the Security Trustee, the Facility Agent,
the Payment Agent and the Swap Banks and in the singular means any of them;
 
“Deletion Letter” means, in respect of each Ship, a letter addressed to the
Maritime Industry Authority of the Republic of the Philippines in the form set
out in Schedule 5;
 
“Deletion Power of Attorney” means, in respect of each Ship, a Power of Attorney
in the form set out in Schedule 6;
 
“Designated Transaction” means a Transaction which fulfills the following
requirements:


 
(a)
it is entered into by the Borrowers and a Swap Bank pursuant to a Master
Agreement;



 
(b)
its purpose is to hedge the Borrowers’ exposure under this Agreement to
fluctuations in the interest rate arising from the funding of the Loan (or any
part thereof) for a period expiring no later than the Maturity Date; and



 
(c)
the notional principal amount of such Transaction, together with all other
continuing Designated Transactions, does not and in the future (taking into
account the scheduled amortization thereof) will not exceed the aggregate amount
of the Loan scheduled to be outstanding from time to time;



“Dollars” and “$” means the lawful currency for the time being of the United
States of America;
 
“Drawdown Notice” means a notice in the form set out in Schedule 2;
 
“Earnings” means, in respect of each Ship, all moneys whatsoever which are now,
or later become, payable (actually or contingently) to the Borrower owning the
Ship and which arise out of the use or operation of the Ship, including (but not
limited to):
 
 
(a)
all freight, hire and passage moneys, compensation payable to the Borrower
owning the Ship in the event of requisition of the Ship for hire, remuneration
for salvage and towage services, demurrage and detention moneys and damages for
breach (or payments for variation or termination) of any charterparty or other
contract for the employment of the Ship;

 
 
(b)
all moneys which are at any time payable under Insurances in respect of loss of
earnings; and

 
 
(c)
if and whenever the Ship is employed on terms whereby any moneys falling within
paragraphs (a) or (b) above are pooled or shared with any other person, that
proportion of the net receipts of the relevant pooling or sharing arrangement
which is attributable to the Ship;

 
“Earnings Assignment” means, in respect of each Ship, an assignment of the
Earnings and any Requisition Compensation in the form set out in Appendix B;
 
“Effective Date” means the date on which this Agreement is executed and
delivered by the parties hereto;
 
“Eligible Assignee” means:
 
 
(a)
any commercial bank organized under the laws of the United States, or any State
thereof, and having total assets in excess of $1,000,000,000;

 
 
(b)
any commercial bank organized under the laws of any other country that is a
member of the OECD or has concluded special lending arrangements with the
International Monetary Fund Associated with its General Arrangements to Borrow,
or a political subdivision of any such country, and having total assets in
excess of $1,000,000,000, so long as such bank is acting through a branch or
agency located in the United States or in the country in which it is organized
or another country that is described in this clause (b);

 
(c)           the central bank of any country that is a member of the OECD;
 
 
(d)
any finance company, insurance company or other financial institution or fund
(whether a corporation, partnership, trust or other entity) that (i) is not an
Affiliate of any of the Obligors, (ii) is engaged in making, purchasing or
otherwise investing in commercial loans in the ordinary course of its business
and (iii) has total assets in excess of $1,000,000,000; and

 
 
(e)
any other Person (other than an Affiliate of any of the Obligors) whose primary
business is not owning, managing or chartering vessels approved by the Facility
Agent and the Obligors and having assets in excess of $1,000,000,000, such
approval not to be unreasonably withheld;

 
“Environmental Law” means any law relating to pollution or protection of the
environment, to the carriage of Environmentally Sensitive Material or to actual
or threatened releases of Environmentally Sensitive Material;
 
“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law;
 
“Environmentally Sensitive Material” means oil, oil products and any other
substance (including any chemical, gas or other hazardous or noxious substance)
which is (or is capable of being or becoming) polluting, toxic or hazardous;
 
“Event of Default” means any of the events or circumstances described in Clause
13.1;
 
“Expected Drawdown Date” means, in relation to the Advance, the date requested
by the Borrowers in the Drawdown Notice for the Advance to be made;
 
“Fair Market Value” means, in relation to each Ship, the market value of such
Ship at any date that is shown by the average of two (2) valuations each
prepared and addressed to the Facility Agent:


(a)  
as at a date not more than 30 days prior to the date such valuation is delivered
to the Facility Agent;



(b)  
by a Broker;



(c)  
with or without physical inspection of that Ship (as the Facility Agent may
require);



(d)  
on the basis of a sale for prompt delivery for cash on normal arm’s length
commercial terms as between a willing seller and a willing buyer, free of any
existing charter or other contract of employment (and with no value to be given
to any pooling arrangements); and



(e)  
after deducting the estimated amount of the usual and reasonable expenses which
would be incurred in connection with the sale;



“Filscan” means Filscan Shipping, Inc., a corporation duly organized and validly
existing under the laws of the Republic of the Philippines;
 
“Finance Documents” means:
 
(a)           this Agreement;
 
(b)           the Note;
 
(c)           the Earnings Assignment;
 
(d)           the Insurance Assignments;
 
(e)           the Mortgages;
 
(f)           the Master Agreements; and
 
 
(g)
any other document (whether creating a Security Interest or not) which is
executed at any time by an Obligor or any other person as security for, or to
establish any form of subordination or priorities arrangement in relation to,
any amount payable to or for the benefit of a Credit Party under this Agreement
or any of the documents referred to in this definition;

 
“Financial Indebtedness” means, in relation to a person (the “debtor”), a
liability of the debtor:
 
 
(a)
for principal, interest or any other sum payable in respect of any moneys
borrowed or raised by the debtor;

 
(b)           under any bond, note or other security issued by the debtor;
 
 
(c)
under any acceptance credit, guarantee or letter of credit facility made
available to the debtor;

 
 
(d)
under a financial lease, a deferred purchase consideration arrangement or any
other agreement having the commercial effect of a borrowing or raising of money
by the debtor;

 
 
(e)
under any interest or currency swap or any other kind of derivative transaction
entered into by the debtor or, if the agreement under which any such transaction
is entered into requires netting of mutual liabilities, the liability of the
debtor for the net amount; or

 
 
(f)
under a guarantee, indemnity or similar obligation entered into by the debtor in
respect of a liability of another person which would fall within (a) to (e) if
the references to the debtor referred to the other person;

 
“General Charterer” means General Charterer Inc., a corporation duly organized
and validly existing under the laws of the Republic of the Philippines;
 
“Guarantor Group” means any entity that is owned or controlled by the Guarantor;
 
“Insurances” means, in respect of each Ship:
 
 
(a)
all policies and contracts of insurance, including entries of the Ship in any
protection and indemnity or war risks association, which are effected in respect
of the Ship, her Earnings or otherwise in relation to her (except for any loss
of hire insurance); and

 
 
(b)
all rights and other assets relating to, or derived from, any of the foregoing,
including any rights to a return of a premium;

 
“Insurance Assignment” means, in respect of each Ship, an assignment of the
Insurances in the form set out in Appendix C;
 
“Interest Period” means a period determined in accordance with Clause 5;
 
“Intermodal” means Intermodal Shipping Inc., a corporation duly organized and
validly existing under the laws of the Republic of the Philippines;
 
“ISM Code” means in relation to its application to each Ship and its operation:
 
 
(a)
‘The International Management Code for the Safe Operation of Ships and for
Pollution Prevention’, currently known or referred to as the ‘ISM Code’
(including the guidelines on its implementation), adopted by the International
Maritime Organization (“IMO”) as Resolution A.741(18) and Resolution A.913(22)
(superseding Resolution A.788(19)) (and the terms “safety management system”,
“Safety Management Certificate” and “Document of Compliance” have the same
meanings as are given to them in the ISM Code); and

 
 
(b)
all further resolutions, circulars, codes, guidelines, regulations and
recommendations which are now or in the future issued by or on behalf of the IMO
or any other entity with responsibility for implementing the ISM Code;

 
as the same may be amended, supplemented or replaced from time to time;
 
“ISM Code Documentation” includes, in respect of a Ship:
 
 
(a)
the Document of Compliance and Safety Management Certificate issued pursuant to
the ISM Code in relation to such Ship within the periods specified by the ISM
Code;

 
 
(b)
all other documents and data which are relevant to the safety management system
and its implementation and verification which the Facility Agent may require;
and

 
 
(c)
any other documents which are prepared or which are otherwise relevant to
establish and maintain such Ship’s compliance or the compliance of the relevant
Borrower or relevant Approved Manager with the ISM Code which the Facility Agent
may require;

 
“ISM Responsible Person” means, in respect of a Ship:
 
 
(a)
each and every person who has assumed responsibility for the operation of such
Ship and has agreed to take over or is required to assume responsibility for the
performance or observance of the duties and responsibilities imposed by the ISM
Code; and

 
 
(b)
each and every person ashore who is a ‘designated person’ for the purposes of
the ISM Code with direct access to the highest level of management of such
Ship’s owner or operator and who, in that capacity, has under the ISM Code
responsibility and authority which includes:

 
 
(i)
monitoring the safety and pollution prevention aspects of the operation of such
Ship; and

 
 
(ii)
ensuring that adequate resources and shore-based support are supplied, as
required, in each case, under the ISM Code;

 
“ISPS Code” means in relation to its application to a Borrower, the relevant
Approved Manager, a Ship and its operation, the International Ship and Port
Facility Security Code constituted pursuant to resolution A.924(22) of the IMO
adopted by a Diplomatic Conference of the IMO on Maritime Security on 13
December 2002 and now set out in Chapter XI-2 of the Safety of Life at Sea
Convention (SOLAS) 1974 (as amended);


“ISPS Code Documentation” includes:
 
(a)  
the International Ship Security Certificate issued pursuant to the ISPS Code in
relation to each Ship within the period specified in the ISPS Code; and

 
(b)  
all other documents and data which are relevant to the ISPS Code and its
implementation and verification which the Facility Agent may require;

 
“LIBOR” means (a) the applicable Screen Rate or (b) if no Screen Rate is
available for the relevant Interest Period the arithmetic mean of the rates
(rounded upwards to four decimal places) as supplied to the Facility Agent at
its request quoted by the Reference Banks to leading banks in the London
interbank market, in the case of either (a) or (b) at or about 11 a.m. (London
time) on the Quotation Date for the offering of deposits in the currency of the
Loan for a period comparable to the relevant Interest Period, in each case for
an amount approximately equal to the principal amount of the Advance to be
outstanding during the applicable Interest Period;
 
“Loan” means the principal amount of the borrowing for the time being
outstanding under this Agreement;
 
“Major Casualty” means, in respect of a Ship, any casualty to the Ship in
respect of which the claim or the aggregate of the claims against all insurers,
before adjustment for any relevant franchise or deductible, exceeds $500,000 or
the equivalent in any other currency;
 
“Majority Lenders” means, at any time, Lenders holding at least 66.67% of the
then aggregate outstanding principal amount of the Loan or, if no such principal
amount is then outstanding, Lenders having at least 66.67% of the aggregate
amount of the Commitments then effect;
 
“Manager’s Undertaking” means, in respect of each Ship, the letter executed or
to be executed by each Approved Manager in the form set out in Appendix D;
 
“Margin” means 2.50 percent per annum;
 
“Margin Stock” has the meaning specified in Regulation U of the Board of
Governors of the Federal Reserve System and any successor regulations thereto,
as in effect from time to time;
 
“Master Agreement” means each master agreement (on the 2002 ISDA (Multicurrency
- Crossborder) form) (as the same may be amended, supplemented or modified from
time to time), made between the Borrowers and a Swap Bank and includes all
Designated Transactions from time to time entered into thereunder and
Confirmations from time to time exchanged under that master agreement;
 
“Maturity Date” means the fifth anniversary of the Actual Drawdown Date;
 
“Memorandum of Three Party Agreement” means, in respect of a Ship, the
Memorandum of Three Party Agreement dated December 5, 2007 among the Borrower
which owns such Ship, the Bareboat Charterer of such Ship and Pacific Rim,
relating to the charter arrangements and bareboat registration arrangements of
such Ship;
 
“Mortgage” means, in respect of each Ship, the first preferred Liberian ship
mortgage on such Ship in the form set out in Appendix E;
 
“Negotiation Period” has the meaning given in Clause 4.4;
 
“Note” means a promissory note of the Borrowers, payable to the order of the
Payment Agent, evidencing the aggregate indebtedness of the Borrowers under this
Agreement, in the form set out in Appendix F hereto;
 
“Obligors” means the Borrowers and the Guarantor, and in the singular means any
of them;
 
“Outstanding Indebtedness” means the aggregate of all sums of money at any time
and form time to time owing by the Borrowers to the Lenders under or pursuant to
this Agreement and the other Finance Documents (or any of them), including,
without limitation, any amounts owed under Clause 15 of this Agreement;
 
“Pacific Rim” means Pacific Rim Shipping Corp., a corporation duly organized and
validly existing under the laws of The Republic of the Marshall Islands;
 
“Payment Currency” has the meaning given in Clause 15.5;
 
“Pertinent Jurisdiction” means, in relation to a company:
 
(a)           the country under the laws of which the company is incorporated or
formed;
 
 
(b)
a country in which the company’s central management and control is or has
recently been exercised;

 
 
(c)
a country in which the overall net income of the company is subject to
corporation tax, income tax or any similar tax;

 
 
(d)
a country in which assets of the company (other than securities issued by, or
loans to, related companies) having a substantial value are situated, in which
the company maintains a permanent place of business, or in which a Security
Interest created by the company must or should be registered in order to ensure
its validity or priority;

 
 
(e)
a country the courts of which have jurisdiction to make a winding up,
administration or similar order in relation to the company or which would have
such jurisdiction if their assistance were requested by the courts of a country
referred to in paragraphs (b) or (c) above; and

 
“Potential Event of Default” means an event or circumstance which, with the
giving of any notice, the lapse of time, a determination of the Majority Lenders
and/or the satisfaction of any other condition, would constitute an Event of
Default;
 
“Quotation Date” means, in relation to any Interest Period (or any other period
for which an interest rate is to be determined under any provision of a Finance
Document), two Business Days before the first day of that period, unless market
practice differs in the Relevant Interbank Market for the currency of the Loan,
in which case the Quotation Date for that currency will be determined by the
Facility Agent in accordance with market practice in the Relevant Interbank
Market (and if quotations would normally be given by leading banks in the
Relevant Interbank Market on more than one day, the Quotation Date will be the
last of those days);
 
“Ratable Portion” means, as to any Lender at any time, (a) with respect to any
Advance, the percentage obtained by dividing such Lender’s Commitment in
relation to such Advance by the Total Commitments in relation to such Advance,
and (b) in all other cases, a fraction (expressed as a percentage) the numerator
of which is the Commitment of such Lender at such time and the denominator of
which is the Total Commitments at such time, provided that if the Ratable
Portion of any Lender is to be determined after the Total Commitments have been
terminated, then the percentages of the Lenders shall be determined immediately
prior (and without giving effect) to such termination;
 
“Reference Banks” means, for purposes of LIBOR, the reference banks chosen from
time to time by the British Bankers’ Association;
 
“Register” has the meaning assigned such term in Clause 18.2(c);
 
“Relevant Interbank Market” mean the London interbank market;
 
“Repayment Date” means a date on which a repayment is required to be made under
Clause 7;
 
“Requisition Compensation” includes all compensation or other moneys payable by
reason of any act or event such as is referred to in paragraph (b) of the
definition of “Total Loss”;
 
“Screen Rate” means, in relation to LIBOR, the British Bankers’ Association
Interest Settlement Rate for the relevant currency and period displayed on the
appropriate page of the Reuters screen.  If the agreed page is replaced or
service ceases to be available, the Facility Agent may specify another page or
service displaying the appropriate rate after consultation with the Borrowers
and the Majority Lenders;
 
“Sea Star” means Sea Star Shipping Corporation, a corporation duly organized and
validly existing under the laws of the Republic of the Philippines;
 
“Secured Liabilities” means all liabilities which the Obligors or any of them
have, at the date of this Agreement or at any later time or times, under or by
virtue of the Finance Documents or any judgment relating to the Finance
Documents; and for this purpose, there shall be disregarded any total or partial
discharge of these liabilities, or variation of their terms, which is effected
by, or in connection with, any bankruptcy, liquidation, arrangement or other
procedure under the insolvency laws of any country;
 
“Security Interest” means:
 
 
(a)
a mortgage, charge or pledge, any maritime or other lien or any other security
interest of any kind;



 
(b)
the rights of the plaintiff under an action in rem in which the vessel concerned
has been arrested or a writ has been issued or similar steps taken; and

 
 
(c)
any arrangement entered into by a person (A) the effect of which is to place
another person (B) in a position which is similar, in economic terms, to the
position in which B would have been had he held a security interest over an
asset of A; but (c) does not apply to a right of set off or combination of
accounts conferred by the standard terms of business of a bank or financial
institution;



“Security Period” means the period commencing on the date of this Agreement and
ending on the date on which the Facility Agent notifies the Borrowers that:
 
 
(a)
all amounts which have become due for payment by either Obligor under the
Finance Documents have been paid;

 
 
(b)
no amount is owing or has accrued (without yet having become due for payment)
under any Finance Document;

 
 
(c)
no Obligor has any future or contingent liability under any provision of any
Finance Document; and

 
 
(d)
no Credit Party believes that there is a significant risk that any payment or
transaction under a Finance Document would be set aside, or would have to be
reversed or adjusted, in any present or possible future bankruptcy of an Obligor
or in any present or possible future proceeding relating to a Finance Document
or any asset covered (or previously covered) by a Security Interest created by a
Finance Document;

 
“Ships” means the Liberian flag vessels APACHE MAIDEN, Official Number 12146,
CHEROKEE PRINCESS, Official Number 12145, INCA MAIDEN, Official Number 12149,
KICKAPOO BELLE, Official Number 12147, KIOWA PRINCESS, Official Number 12150,
NAVAJO PRINCESS, Official Number 12148, and SENECA MAIDEN, Official Number
12151, and in the singular means any one of them;
 
“TBS Credit Facility” means the Credit Agreement dated July 31, 2006, as amended
or supplemented from time to time, among the Guarantor and certain of its
subsidiaries as borrowers, Bank of America, N.A., as Administrative Agent and a
Lender, Citibank, N.A., as Syndication Agent and a Lender, Westlb AG New York
Branch, as Documentation Agent and a Lender,  Keybank, N.A. as a Lender, LaSalle
Bank, National Association, as a Lender, North Fork Business Capital
Corporation, as a Lender, and Webster Bank National Association, as a Lender,
upon the terms and conditions of which a $140.0 million credit facility was made
available to the Guarantor and certain of its subsidiaries;
 
“TBS Credit Facility Financial Covenants” means the covenants stated in Section
7.13 of the TBS Credit Agreement;
 
“Total Loss” means, in respect of a Ship:
 
(a)  
an actual, constructive, arranged, agreed or compromised total loss of such
Ship;

 
(b)  
any requisition (whether or not for title) of such Ship by or on behalf of any
government or other authority (other than by way of requisition for hire for a
fixed period not exceeding one year without any right to an extension);

 
(c)  
the capture, seizure, arrest, detention, confiscation, expropriation or
condemnation of such Ship (other than where the same amounts to requisition
(whether or not for title) of such Ship) by any governmental authority, or by
any person claiming to be or purporting to act on behalf of any governmental
authority, unless such Ship is released and returned to the possession of her
registered or demise owner within 12 months after the capture, seizure, arrest,
detention, confiscation, expropriation or condemnation in question; or

 
(d)  
assailing thievery or piracy of such Ship, which deprives the operator of the
use of such Ship for a period of 90 days;

 
“Total Loss Date” means, in respect of a Ship:
 
(a)  
in the case of an actual loss of such Ship on the actual date or at the time
such Ship was lost or, if such date is not known, on the date on which such Ship
was last reported;

 
(b)  
in the case of a constructive total loss of such Ship, on the date and at the
time notice of abandonment of such Ship is given to the insurers of such Ship;

 
(c)  
in the case of an arranged, agreed or compromised total loss, on the date upon
which a binding agreement as to such arranged, agreed or compromised total loss
is entered into by the insurers of such Ship;

 
(d)  
in the case of any requisition (whether or not for title) of such Ship by or on
behalf of any government or other authority (other than by way of requisition
for hire for a fixed period not exceeding one year without any right to an
extension), on the date on which such requisition occurred;

 
(e)  
in the case of the capture, seizure, arrest, detention, confiscation,
expropriation or condemnation of such Ship (other than where the same amounts to
requisition (whether or not for title) of such Ship) by any governmental
authority, or by any person claiming to be or purporting to act on behalf of any
governmental authority, which deprives the operator of the use of such Ship for
more than 12 months, upon the expiry of the period of 12 months after the date
upon which the capture, seizure, arrest, detention, confiscation, expropriation
or condemnation of such Ship occurred;

 
(f)  
in the case of assailing thievery or piracy of such Ship, which deprives the
operator of the use of such Ship for a period of 90 days, upon the expiry of the
period of 90 days after the date upon which the assailing thievery or piracy
occurred; and

 
(g)  
in the case of any other type of total loss, on the date (or the most likely
date) on which it appears to the Majority Lenders that the event constituting
the total loss occurred;

 
“Transaction” has the meaning assigned such term in the Master Agreements;
 
“Viking” means Viking International Carriers Inc., a corporation duly organized
and validly existing under the laws of the Republic of the Philippines; and
 
“Westbrook” means Westbrook Holdings Ltd., a corporation duly organized and
validly existing under the laws of The Republic of the Marshall Islands.
 
1.2           Construction of certain terms.  In this Agreement:
 
“approved” means, unless the context otherwise requires, approved in writing by
the Facility Agent acting upon the instructions of the Majority Lenders;
 
“asset” includes every kind of property, asset, interest or right, including any
present, future or contingent right to any revenues or other payment;
 
“company” includes any corporation, limited liability company, partnership,
joint venture, unincorporated association, joint stock company and trust;
 
“consent” includes an authorization, consent, approval, resolution, license,
exemption, filing, registration, notarization and legalization;
 
“contingent liability” means a liability which is not certain to arise and/or
the amount of which remains unascertained;
 
“document” includes a deed; also a letter, fax or telex;
 
“expense” means any kind of cost, charge or expense (including all legal costs,
charges and expenses) and any applicable value added or other tax;
 
“law” includes any form of delegated legislation, any order or decree, any
treaty or international convention and any regulation or resolution of the
United States of America, any state thereof, the Council of the European Union,
the European Commission, the United Nations or its Security Council or any other
Pertinent Jurisdiction;
 
“legal or administrative action” means any legal proceeding or arbitration and
any administrative or regulatory action or investigation;
 
“liability” includes every kind of debt or liability (present or future, certain
or contingent), whether incurred as principal or surety or otherwise;
 
“months” shall be construed in accordance with Clause 1.3;
 
“parent company” has the meaning given in Clause 1.4;
 
“person” includes natural persons, any company; any state, political
sub-division of a state and local or municipal authority; and any international
organization;
 
“regulation” includes any regulation, rule, official directive, request or
guideline whether or not having the force of law of any governmental,
intergovernmental or supranational body, agency, department or regulatory,
self-regulatory or other authority or organization;
 
“subsidiary” has the meaning given in Clause 1.4;
 
“successor” includes any person who is entitled (by assignment, novation, merger
or otherwise) to any other person’s rights under this Agreement or any other
Finance Document (or any interest in those rights) or who, as administrator,
liquidator or otherwise, is entitled to exercise those rights; and in particular
references to a successor include a person to whom those rights (or any interest
in those rights) are transferred or pass as a result of a merger, division,
reconstruction or other reorganization of it or any other person;
 
“tax” includes any present or future tax, duty, impost, levy or charge of any
kind which is imposed by any state, any political sub-division of a state or any
local or municipal authority (including any such imposed in connection with
exchange controls), and any connected penalty, interest or fine.
 
1.3
Meaning of “month”.  A period of one or more “months” ends on the day in the
relevant calendar month numerically corresponding to the day of the calendar
month on which the period started (“the numerically corresponding day”), but:

 
(a)
on the Business Day following the numerically corresponding day if the
numerically corresponding day is not a Business Day or, if there is no later
Business Day in the same calendar month, on the Business Day preceding the
numerically corresponding day; or

 
(b)
on the last Business Day in the relevant calendar month, if the period started
on the last  Business Day in a calendar month or if the last calendar month of
the period has no numerically corresponding day;

 
and “month” and “monthly” shall be construed accordingly.
 
1.4
Meaning of “subsidiary”.  A company (S) is a subsidiary of another company (P)
(the “parent company”) if:

 
(a)
a majority of the issued equity in S (or a majority of the issued equity in S
which carry unlimited rights to capital and income distributions) are directly
owned by P or are indirectly attributable to P; or

 
(b)
P has direct or indirect control over a majority of the voting rights attaching
to the issued shares of S; or

 
(c)
P has the direct or indirect power to appoint or remove a majority of the
directors of S; or

 
(d)
P otherwise has the direct or indirect power to ensure that the affairs of S are
conducted in accordance with the wishes of P;

 
and any company of which S is a subsidiary is a parent company of S.
 
1.5           General Interpretation.
 
(a)           Agreement:
 
 
(i)
references to, or to a provision of, a Finance Document or any other document
are references to it as amended or supplemented, whether before the date of this
Agreement or otherwise;

 
 
(ii)
references to, or to a provision of, any law include any amendment, extension,
re-enactment or replacement, whether made before the date of this Agreement or
otherwise;

 
(iii)           words denoting the singular number shall include the plural and
vice versa; and
 
 
(iv)
Clauses 1.1 to 1.4 and paragraph (a) of this Clause 1.5 apply unless the
contrary intention appears;

 
(b)
References in Clause 1.1 to a document being in the form of a particular
Appendix include references to that form with any modifications to that form
which the Facility Agent approves or reasonably requires; and

 
(c)           The clause headings shall not affect the interpretation of this
Agreement.
 
2           FACILITY
 
2.1
Amount of facility.  Subject to the other provisions of this Agreement, the
Lenders severally agree to make available to the Borrowers, on a joint and
several basis, a loan facility of up to the lesser of $75,000,000 and 59% of the
aggregate Fair Market Value of the Ships.

 
2.2
Lenders’ participations.  Subject to the other provisions of this Agreement,
each Lender shall participate in the Advance in an amount equal to its Ratable
Portion of the Advance as at the Actual Drawdown Date.



2.3
Purpose of Loan.  The Borrowers undertake to use the Loan only for the purposes
stated in the preamble to this Agreement.

 
3           DRAWDOWN
 
3.1
Request for the Advance.  Subject to the following conditions, the Borrowers may
request the Advance to be made by delivering to the Facility Agent a completed
Drawdown Notice not later than 11:00 a.m. (New York time) three (3) Business
Days prior to the Expected Drawdown Date thereof.  The Facility Agent shall
promptly notify the Lenders that it has received a Drawdown Notice and shall
inform each Lender of:



(a)           the amount of and the Expected Drawdown Date for the Advance;


(b)           the amount of each Lender’s Ratable Portion of the Advance; and


(c)
the duration of the first Interest Period applicable to the Advance.



3.2           Conditions to availability.  The conditions referred to in Clause
3.1 are that:


(a)
the Expected Drawdown Date and Actual Drawdown Date must be a Business Day
during the Availability Period;



(b)
there shall be no more than a single Advance and the Loan shall not exceed the
lesser of $75,000,000 and 59% of the aggregate Fair Market Value of the
Valuation Ships;



(c)
the outstanding principal amount of the Advances shall not exceed the Total
Commitments; and



(d)
the applicable conditions precedent stated in Clause 8 hereof shall have been
satisfied or waived as provided therein.



3.3
Drawdown Notice irrevocable.  A Drawdown Notice must be signed by an officer or
duly authorized attorney-in-fact of each Borrowers; and once served, a Drawdown
Notice cannot be revoked without the prior consent of the Facility Agent, acting
with the authority of the Majority Lenders.



3.4           Disbursement of an Advance.  Subject to the provisions of this
Agreement:


(a)
Each Lender shall before 11:00 a.m. (New York City time) make its Ratable
Portion of each Advance available to the Payment Agent, for the account of the
Borrowers, on and with the value date of the Expected Drawdown Date for such
Advance.  After the Payment Agent’s receipt of such funds and upon fulfillment
or waiver of the applicable conditions set forth in Clause 8 hereof, the Payment
Agent will make such funds available to the Borrowers by paying such funds to
such account(s) which the Borrowers specify in the Drawdown Notice.  The payment
by the Payment Agent under this Clause 3.4 to such account(s) shall constitute
the making of an Advance to the Borrowers and the Borrowers shall thereupon
become indebted, jointly and severally as principal and direct obligors, to each
Lender in an amount equal to such Lender’s Ratable Portion of an Advance.



(b)
Unless the Payment Agent shall have received notice from a Lender prior to the
relevant Expected Drawdown Date that such Lender will not make available to the
Facility Agent such Lender’s Ratable Portion of an Advance, the Payment Agent
may assume, or at its option request confirmation from such Lender, that such
Lender has made its Ratable Portion available to the Payment Agent on such date
in accordance with subsection (a) of this Clause 3.4 and the Payment Agent may
in its sole discretion, in reliance upon such assumption or confirmation (as the
case may be), make available to the Borrowers (by paying such funds to such
account(s) which the Borrowers specify in the Drawdown Notice) on such date a
corresponding amount.  If and to the extent that such Lender shall not have so
made such Ratable Portion available to the Payment Agent, such Lender and the
Borrowers (but without duplication) severally agree to repay to the Payment
Agent forthwith on demand such corresponding amount, together with interest
thereon, for each day from the date such amount is made available to the
Borrowers by the Payment Agent until the date such amount is repaid to the
Payment Agent, at the LIBOR rate for overnight or weekend deposits.  If such
Lender shall pay to the Payment Agent such corresponding amount, such amount so
paid shall constitute such Lender’s Ratable Portion of such Advance for purposes
of this Agreement.  Nothing in this Clause 3.4(b) shall be deemed to relieve any
Lender of its obligation to make Advances to the extent provided in this
Agreement.



(c)
In the event that the Borrowers are required to repay all or a portion of an
Advance pursuant to Clause 3.4(b), as between the Borrowers and the defaulting
Lender, the liability for any breakage costs as described in Clause 17.2 shall
be borne by the defaulting Lender, provided that if the defaulting Lender has
not paid any such breakage costs upon demand by the Payment Agent therefor, the
Borrowers shall pay such breakage costs upon demand by the Payment Agent and the
Borrowers shall be entitled to recover from the defaulting Lender any such
payment for breakage costs made by the Borrowers.



3.5
Notation of Advances on Note.  Each Advance made by the Lenders to the Borrowers
may be evidenced by a notation of the same made by the Facility Agent on the
grid attached to the Note, which notation, absent manifest error, shall be prima
facie evidence of the amount of the Advance.



4           INTEREST
 
4.1
Normal rate of interest.  Subject to the provisions of this Agreement, the rate
of interest on the Loan or any part thereof in respect of an Interest Period
shall be the aggregate of the Margin and LIBOR for that Interest Period.

 
4.2
Payment of normal interest.  Subject to the provisions of this Agreement,
interest on the Loan or any part thereof in respect of each Interest Period
shall be paid by the Borrowers on the last day of that Interest Period, unless
the Borrowers shall have selected a 6 or 12 month Interest Period, in which case
interest on the Loan or any part thereof shall also be payable quarterly in
arrears.

 
4.3
Payment of accrued interest.  In the case of an Interest Period longer than 3
months, accrued interest shall be paid every 3 months during that Interest
Period and on the last day of that Interest Period.

 
4.4
Notification of interest rate.  The Facility Agent shall notify the Borrowers
and each Lender of the rate of interest as soon as it is determined.



4.5
Notification of market disruption.  The Facility Agent shall promptly notify the
Borrowers if:

 
(a)
it is unable to determine LIBOR;

 
(b)
at least one (1) Business Day before the start of an Interest Period, Lenders
having Commitments amounting to more than 50% of the Total Commitments notify
the Facility Agent that LIBOR fixed by the Facility Agent would not accurately
reflect the cost to those Lenders of funding their respective Ratable Portion
(or any part of them) during the Interest Period in the London Interbank Market
at or about 11:00 a.m. (London time) on the Quotation Date for the Interest
Period; or

 
(c)
if for any reason a Lender (the “Affected Lender”) is unable to obtain Dollars
in the London Interbank Market in order to fund all or any part of its Ratable
Portion of the Advance during any Interest Period,

 
stating the circumstances which have caused such notice to be given.
 
4.6
Suspension of drawdown.  If the Facility Agent’s notice under Clause 4.5 is
served before the Advance is made, then while the circumstances referred to in
the Facility Agent’s notice continue:



(a)
in the case of Clause 4.5(a) or (b), each Lender’s obligation to make its
Ratable Portion of the Advance; and



(b)
in the case of Clause 4.5(c), the Affected Lender’s obligation to make its
Ratable Portion of the Advance,



shall be suspended while the circumstances referred to in the Facility Agent’s
notice continue.


4.7
Negotiation of alternative rate of interest.  If the Facility Agent’s notice
under Clause 4.5 is served after the Advance is made, the Borrowers, the
Facility Agent and the Lenders or (as the case may be) the Affected Lender shall
use reasonable endeavors to agree, within the 30 days after the date on which
the Facility Agent serves its notice under Clause 4.5 (the “Negotiation
Period”), an alternative interest rate or (as the case may be) an alternative
basis for each Lender or (as the case may be) the Affected Lender to fund or
continue to fund its Ratable Portion of the relevant Advance or Advances during
the Interest Period concerned.



4.8
Application of agreed alternative rate of interest.  Any alternative interest
rate or an alternative basis which is agreed during the Negotiation Period shall
take effect in accordance with the terms agreed.



4.9
Alternative rate of interest in absence of agreement.  If an alternative
interest rate or alternative basis is not agreed within the Negotiation Period,
and the relevant circumstances are continuing at the end of the Negotiation
Period, then the Facility Agent shall set an interest period and interest rate
representing the cost of funding of the Lenders or (as the case may be) the
Affected Lender in Dollars or in any available currency of their or its Ratable
Portion of the relevant Advance or Advances plus the applicable Margin; and the
procedure provided for by this Clause 4.9 shall be repeated if the relevant
circumstances are continuing at the end of the interest period so set by the
Facility Agent.



4.10
Notice of prepayment.  If the Borrowers do not agree with an interest rate set
by the Facility Agent under Clause 4.9, the Borrowers may give the Facility
Agent not less than five (5) Business Days’ notice of their intention to prepay
(without premium or penalty) the Advance at the end of the interest period set
by the Facility Agent.



4.11
Prepayment; termination of Commitments.  A notice under Clause 4.10 shall be
irrevocable.  The Facility Agent shall promptly notify the Lenders or (as the
case may be) the Affected Lender of the Borrowers’ notice of intended prepayment
and:



(a)
on the date on which the Facility Agent so notifies the Lenders or (as the case
may be) the Affected Lender, the Total Commitments or (as the case may be) the
Commitment of the Affected Lender shall be cancelled; and



(b)
on the last Business Day of the interest period set by the Facility Agent, the
Borrowers shall prepay (without premium or penalty) the Loan or (as the case may
be) the Affected Lender’s Ratable Portion, together with accrued interest
thereon at the applicable rate plus the Margin.



4.12
Application of prepayment.  The relevant provisions of Clause 7 in respect of a
voluntary prepayment shall apply in relation to the prepayment.



4.13
Designated Transactions.  The Borrowers shall enter into Designated Transactions
with the Swap Banks in an aggregate notional principal amount of up to or equal
to the aggregate principal amount of the Loan outstanding from time to time on
such terms as the Swap Banks and the Borrowers shall agree.  The Borrowers
hereby agree and undertake throughout the Security Period not to conclude
Designated Transactions which would result, at any time during the Security
Period, in the notional principal amount of all Designated Transactions then
remaining exceeding the amount of the Loan.

 
5           INTEREST PERIODS
 
5.1
Duration of normal Interest Periods.  Subject to Clause 5.2, each Interest
Period in relation to the Outstanding Indebtedness shall be:

 
(a)
3, 6, 9 or 12 months, but no more than three one-month periods per year, as
notified by the Borrowers to the Facility Agent not later than 11:00 a.m. (New
York time) three (3) Business Days before the commencement of the Interest
Period; or

 
(b)
3 months, if the Borrowers fail to notify the Facility Agent by the time
specified in paragraph (a) above; or

 
(c)           such other period as the Majority Lenders may agree with the
Borrowers.
 
5.2
Duration of Interest Periods overrunning Repayment Date.  If the Borrowers have
selected an Interest Period which would overrun a Repayment Date or Repayment
Dates, then:

 
(a)
in the case of the final Repayment Date, the Interest Period shall end on the
final Repayment Date; and

 
(b)           in the case of any other Repayment Date, the Loan shall be divided
so that:
 
 
(i)
the amount of each repayment installment (or, as the case may be, the aggregate
amount of installments payable on the same date pursuant to Clause 7.2) falling
due before the end of the Interest Period selected shall have an Interest Period
ending on the Repayment Date on which it falls (or, as the case may be, they
fall) due; and

 
 
(ii)
the balance of the Loan from time to time outstanding during such Interest
Period shall have an Interest Period ascertained in accordance with the
provisions of Clause 5.1;

 
and for this purpose alone may there be Interest Periods of different lengths in
relation to the Loan.


6           DEFAULT INTEREST
 
6.1
Payment of default interest on overdue amounts.  The Borrowers shall pay
interest in accordance with the following provisions of this Clause 6 on any
amount payable by the Borrowers under any Finance Document which the Facility
Agent, the Security Trustee or a Lender, as the case may be, does not receive on
or before the relevant date, that is:

 
(a)
the date on which a Finance Document provide that such amount is due for
payment; or

 
(b)
if a Finance Document provides that such amount is payable on demand, the date
on which the demand is served; or

 
(c)
if such amount has become immediately due and payable under Clause 13.2, the
date on which it became immediately due and payable.

 
6.2
Rate of default interest.  Interest shall accrue on an overdue amount from (and
including) the relevant date until the date of actual payment (as well after as
before judgment) at the rate per annum determined by the Facility Agent to be 2
percent plus the Margin plus LIBOR for a period of 1 month (determined by the
Facility Agent on the first Business Day of each calendar month).

 
6.3
Notification of rates of default interest.  The Facility Agent shall promptly
notify the Borrowers of each interest rate determined by the Facility Agent
under Clause 6.2; but this shall not be taken to imply that the Borrowers are
liable to pay such interest only with effect from the date of the Facility
Agent’s notification.

 
6.4
Payment of accrued default interest.  Subject to the other provisions of this
Agreement, any interest due under this Clause shall be paid on demand.

 
6.5
Compounding of default interest.  Any such interest which is not paid on the
date on which it is due for payment shall thereupon be compounded daily.

 
6.6
Application to Master Agreements.  For the avoidance of doubt, this Clause 6
does not apply to any amount payable under a Master Agreement in respect of any
continuing Designated Transaction as to which Section 2(e) (Default Interest;
Other Amounts) of that Master Agreement shall apply.

 
7           REPAYMENT AND PREPAYMENT
 
7.1
Amount and dates of repayment installments.  The Borrowers shall repay the Loan
in 20 consecutive quarterly installments of $4,892,000 each for installments 1
through 10, and $2,608,000 each for installments 11 through 20.

 
7.2
Repayment Dates.  The first repayment installment in respect of the Advance
shall be made on the date falling three (3) months after the Actual Drawdown
Date of the Advance.  Each subsequent repayment installment in respect of the
Advance shall be repaid quarterly thereafter and the last repayment installment
shall be repaid on the Maturity Date, together with all other sums then accrued
or owing under any Finance Document.

 
7.3
Voluntary prepayment.  Subject to the following conditions, the Borrowers may
prepay the whole or any part of the Loan.

 
7.4           Conditions for voluntary prepayment.  The conditions referred to
in Clause 7.3 are:
 
(a)
that a partial prepayment shall be in an amount not less than $1,000,000 and
increments of an integral multiple of $1,000,000;

 
(b)
that the Facility Agent has received from the Borrowers at least ten (10)
Business Days’ prior written notice specifying the amount to be prepaid and the
date on which the prepayment is to be made; and

 
(c)
the Borrowers have provided evidence satisfactory to the Facility Agent that any
consent required by the Borrowers in connection with the prepayment has been
obtained and remains in force, and that any regulation relevant to this
Agreement which affects the Borrowers has been complied with (which may be
satisfied by the Borrowers certifying that no consents are required and that no
regulations need to be complied with).

 
7.5
Effect of notice of prepayment.  A prepayment notice may not be withdrawn or
amended without the consent of the Facility Agent and the amount specified in
the prepayment notice shall become due and payable by the Borrowers on the date
for prepayment specified in the prepayment notice.

 
7.6
Notification to Lenders of notice of prepayment.  The Facility Agent shall
notify the Lenders promptly upon receiving a prepayment notice, and shall
provide any Lender which so requests with a copy of any document delivered by
the Borrowers under Clause 7.4(c).

 
7.7
Mandatory prepayment.  If a Ship is sold or becomes a Total Loss, the Borrowers
shall prepay the Loan in an amount equal to the net sale or insurances proceeds
(as the case may be) received for such Ship:

 
(a)
in the case of a sale, on the date on which the sale is completed by delivery of
the Ship to the buyer; or

 
(b)
in the case of a Total Loss, on the earlier of the date falling 120 days after
the Total Loss Date and the date of receipt by the Security Trustee of the
proceeds of insurance relating to such Total Loss.

 
7.8           Amounts payable on prepayment.  A prepayment shall be made
together with:
 
(a)
accrued interest (and any other amount payable under Clause 15.1 below or
otherwise) in respect of the amount prepaid;

 
(b)
if the prepayment is not made on the last day of an Interest Period, together
with any sums payable under Clause 15.2; and

 
(c)
but without premium or penalty except in the case of a voluntary prepayment, for
which the Borrowers shall pay a prepayment penalty equal to:

 
 
(i)
1.0% of the amount prepaid if the voluntary prepayment is made prior to or the
first anniversary of the Actual Drawdown Date; or

 
 
(ii)
0.5% of the amount prepaid if the voluntary prepayment is made after the first
anniversary of the Actual Drawdown Date but prior to or on the second
anniversary of the Actual Drawdown Date.

 
7.9
Application of prepayment.  Each prepayment shall be applied as required by
Clause 12.1 hereof, provided that prepayments shall be applied to the remaining
repayment installments of principal and interest in inverse order of maturity.

 
7.10           No reborrowing.  No amount repaid or prepaid may be reborrowed.
 
7.11
Unwinding of Designated Transactions.  On or prior to any repayment or
prepayment under this Clause 7, the Borrowers shall wholly or partially reverse,
offset, unwind or otherwise terminate one or more of the continuing Designated
Transactions to the extent necessary to ensure that the aggregate notional
principal amount of the continuing Designated Transactions thereafter remaining
does not and will not in the future (taking into account the scheduled
amortization thereof) exceed the aggregate amount of the Loan scheduled to be
outstanding from time to time hereunder.

 
7.12
Repayment of Swap Benefit.  If a Designated Transaction is terminated in
circumstances where the Swap Banks would be obliged to pay an amount to the
Borrowers under the Master Agreement, the Borrowers hereby agree that such
payment shall be applied in prepayment of the Loan under Clause 7.9 and
authorizes Swap Banks to pay such amount to the Payment Agent for such purpose.

 
8           CONDITIONS PRECEDENT
 
8.1
Documents, fees and no default.  Each Lender’s obligation to make its Ratable
Portion of the Advance is subject to the following conditions precedent:

 
(a)
that on or before the service of the Drawdown Notice, the Facility Agent shall
have received:



(i)           this Agreement, duly executed by all parties hereto; and


 
(ii)
such documentation and other evidence as is reasonably requested by the Facility
Agent, a Lender or a Swap Bank in order for each Lender or Swap Bank, as the
case may be, to carry out and be satisfied with the results of all necessary
“know your customer” or other checks which it is required to carry out in
relation to the transactions contemplated by this Agreement and the other
Finance Documents, including without limitation obtaining, verifying and
recording certain information and documentation that will allow the Facility
Agent, each of the Lenders and the Swap Banks to identify each of the Obligors
in accordance with the requirements of the USA PATRIOT Act (Title III of Pub.:
107-56 (signed into law October 26, 2001)) (the “PATRIOT Act”);



(b)
that on or before the Expected Drawdown Date of the Advance, the Facility Agent
shall have received (i) the documents described in Schedule 3, each to be in
form and substance satisfactory to the Facility Agent and its lawyers, and (ii)
payment of all accrued commitment fees and all other fees and expenses referred
to in Clause 14 that are payable at that time;



(c)
that at the date of the Drawdown Notice, at the Expected Drawdown Date and at
the Actual Drawdown Date:



 
(i)
no Event of Default or Potential Event of Default has occurred and is continuing
or would result from the borrowing of the Loan or any part thereof;



 
(ii)
the representations and warranties in Clause 9 and those of any Obligor which
are set out in the other Finance Documents would be true and not misleading if
repeated on each of those dates with reference to the circumstances then
existing;



 
(iii)
there has been no material adverse change in the financial condition, operations
or business prospects of any of the Obligors since the date on the Obligors
provided information concerning those topics to the Facility Agent and/or any
Lender; and



 
(iv)
none of the circumstances contemplated by Clause 4.5 has occurred and is
continuing;



(h)
that, if the Collateral Maintenance Ratio were applied immediately following the
making of the Advance, the Borrowers would not be obliged to provide additional
Collateral or prepay part of the Loan (and if the Borrowers would be so obliged
the amount of the Advance shall be correspondingly reduced); and



(i)
that the Facility Agent shall have received, and found to be acceptable to it,
any further opinions, consents, agreements and documents in connection with the
Finance Documents which the Facility Agent may reasonably request by notice to
the Borrowers prior to the relevant Expected Drawdown Date.



8.2
Waiver of conditions precedent.  If the Facility Agent, acting upon the
instructions of the Majority Lenders, permits the Loan to be borrowed before
certain of the conditions referred to in Clause 8.1 are satisfied, the Borrowers
shall ensure that those conditions are satisfied within five (5) Business Days
after the Actual Drawdown Date (or such longer period as the Facility Agent may
specify).

 
9           REPRESENTATIONS AND WARRANTIES
 
9.1           General.  Each Obligor represents and warrants as follows.
 
9.2
Status.  Each Obligor is:

 
(a)
duly formed and validly existing and in good standing under the law of its
jurisdiction of formation; and

 
(b)
duly qualified and in good standing as a foreign company in each other
jurisdiction in which it owns or leases property or in which the conduct of its
business requires it to so qualify or be licensed except where, in each case,
the failure to so qualify or be licensed and be in good standing could not
reasonably be expected to have a material adverse effect on its business, assets
or financial condition or which may affect the legality, validity, binding
effect or enforceability of the Finance Documents.

 
 
and there are no proceedings or actions pending or contemplated by any Obligor,
or to the knowledge of the Obligors contemplated by any third party, to
dissolve, wind-up or terminate any Obligor.

 
9.3
Company power; consents.  Each Obligor has the capacity and has taken all
action, and no consent of any person is required, for:

 
(a)
it to own or lease and operate its properties and to carry on its business as
now conducted and as proposed to be conducted;

 
(b)
it to execute the Bareboat Charter, Memorandum of Three Party Agreement and the
Finance Documents to which it is or is to become a party;

 
(c)
it to borrow under this Agreement and for it to make all payments contemplated
by, and to comply with, the obligations of the Finance Documents to which it is
or is to become a party;

 
(d)
it to comply with its obligations under the under the Bareboat Charter and
Memorandum of Three Party Agreement to which it is a party;

 
(e)
it to grant the liens granted by it pursuant to the Finance Documents to which
it is a party;

 
(f)
the perfection or maintenance of the liens created by the Finance Documents
(including the first priority nature thereof); and

 
(g)
the exercise by the Facility Agent, Security Trustee, any Swap Bank or any
Lender of their rights under any of the Finance Documents or the remedies in
respect of the Collateral pursuant to the Finance Documents;

 
except for consents which have been duly obtained, taken, given or made and are
in full force and effect.
 
9.4
Consents not liable to revocation.  Nothing has occurred which makes any of the
consents referred to in Clause 9.3 liable to revocation, and each Obligor is in
compliance with all applicable laws.

 
9.5
Legal validity; effective Security Interests.

 
(a)
Each Bareboat Charter and Finance Document to which each Obligor is a party do
now or, as the case may be, will, upon execution and delivery (and, where
applicable, registration as provided for in the Finance Documents) constitute
such Obligor’s legal, valid and binding obligations enforceable against it in
accordance with their respective terms (subject, in the case of each Bareboat
Charter, to the relevant Memorandum of Three Party Agreement); and

 
(b)
The Finance Documents to which each Obligor is a party do now or, as the case
may be, will, upon execution and delivery (and, where applicable, registration
as provided for in the Finance Documents) create legal, valid and binding
Security Interests enforceable in accordance with their respective terms over
all the assets to which they, by their terms, relate;

 
subject to any relevant insolvency laws affecting creditors’ rights generally.
 
9.6
No conflicts; no liens.  The execution by each Obligor of each Finance Document
and the respective Bareboat Charter and Memorandum of Three Party Agreement to
which it is a party, the borrowing by the Borrowers of the Loan, the compliance
by each Obligor with its obligations under the respective Bareboat Charter and
Memorandum of Three Party Agreement and under each Finance Document to which it
is a party, will not:

 
(a)
involve or lead to a contravention of (i) any law or regulation or order, writ,
judgment, injunction, decree, determination or award applicable to such Obligor;
(ii) the constitutional documents of such Obligor; or (iii) any contractual or
other obligation or restriction which is binding on such Obligor or any of its
assets; and

 
(b)
except for liens created by the Finance Documents, result in or require the
creation or imposition of any lien upon or with respect to any of the properties
of such Obligor.

 
9.7
Taxes.

 
(a)
All payments which an Obligor is liable to make under the Finance Documents to
which it is a party may be made without deduction or withholding for or on
account of any tax payable under any law of any Pertinent Jurisdiction.

 
(b)
Each Obligor has filed or has caused to be filed all tax returns and other
reports that it is required by law or regulation to file in any Pertinent
Jurisdiction, and has paid or caused to be paid all taxes, assessments and other
similar charges that are due and payable in any Pertinent Jurisdiction, other
than taxes and charges (i) which are (x) not yet delinquent or (y) being
contested in good faith by appropriate proceedings and for which adequate
reserves have been established and in a manner that does not involve any risk of
sale, forfeiture, loss, confiscation or seizure of any of the Ships, or (ii) the
non-payment of which could not reasonably be expect to have a material adverse
effect on such Obligor.  The charges, accruals, and reserves on the books of
each Obligor respecting taxes are adequate in accordance with applicable
accounting principles and practices.

 
(c)
No material claim for any tax has been asserted against any of the Obligors or
any of their Affiliates by any Pertinent Jurisdiction or other taxing authority
other than claims that are included in the liabilities for taxes in the most
recent balance sheet of such Obligor or disclosed in the notes thereto, if any.

 
(d)
The execution, delivery, filing and registration or recording (if applicable) of
the Finance Documents, each Bareboat Charter, and the consummation of the
transactions contemplated thereby, will not cause any of the Credit Parties to
be required to make any registration with, give any notice to, obtain any
license, permit or other authorization from, or file any declaration, return,
report or other document with any governmental authority in New York, the
Marshall Islands, Liberia, the Philippines or any Pertinent Jurisdiction.

 
(e)
No taxes are required by any governmental authority in New York, the Marshall
Islands, Liberia, the Philippines or any Pertinent Jurisdiction to be paid with
respect to or in connection with the execution, delivery, filing, recording,
performance or enforcement of any Finance Document.

 
(f)
The execution, delivery, filing, registration, recording, performance and
enforcement of the Finance Documents by any Credit Party will not cause such
Credit Party to be deemed to be resident, domiciled or carrying on business in
or subject to taxation under any law or regulation of any governmental authority
in the Marshall Islands, Liberia, the Philippines or any Pertinent Jurisdiction.

 
(g)
Other than the recording of each Mortgage in accordance with the laws of the
relevant Approved Primary Flag and the filing of Uniform Commercial Code
Financing Statements in Washington, D.C. in respect of certain of the Finance
Documents, and fees consequent thereto, it is not necessary for the legality,
validity, enforceability or admissibility into evidence of this Agreement or any
other Finance Document that any of them or any document relating thereto be
registered, filed recorded or enrolled with any court or authority in any
relevant jurisdiction or that any stamp, registration or similar taxes be paid
on or in relation to this Agreement or any of the other Finance Documents.

 
9.8
No default.  No Event of Default or Potential Event of Default has occurred and
is continuing and there are no incipient or other defaults under any other
agreements of any Obligor.

 
9.9
Information.  All financial and other information which has been provided in
writing by or on behalf of each of the Obligors to any of the Credit Parties in
connection with any Finance Document was true and accurate at the time it was
given, there are no other facts or matters the omission of which would have made
or make any such information false or misleading and there has been no material
adverse change in the financial condition, operations or business prospects of
any of the Obligors since the date on which such information was provided.

 
9.10
No litigation.  No legal or administrative action involving any Obligor
(including any action relating to any alleged or actual breach of the ISM Code
or ISPS Code or any Environmental Law) has been commenced or taken or, to any
Obligor’s knowledge, is likely to be commenced or taken which, in either case,
would be likely to have a material adverse effect on the business, assets or
financial condition of any Obligor or which may affect the legality, validity,
binding effect or enforceability of the Finance Documents.

 
9.11
ISM Code and ISPS Code compliance.  Each Borrower has obtained or will obtain or
will cause the Approved Manager (technical) to obtain all necessary ISM Code
Documentation in connection with the Ship owned by it and its operation and will
be or will cause the Ship owned by it and the Approved Manager to be in full
compliance with the ISM Code and the ISPS Code.

 
9.12
Validity and completeness of each Bareboat Charter; delivery of each Ship under
the relevant Bareboat Charter.

 
(a)
Each Borrower has entered into the Bareboat Charter to which it is a party, and
to the best knowledge of such Borrower, each such Bareboat Charter is in full
force and effect (subject to the delivery of the relevant Ship under the
relevant Bareboat Charter and the relevant Memorandum of Three Party Agreement),
and true and complete copies thereof, together with all agreements, instruments
and other documents delivered in connection therewith and amendments thereto
(including the relevant Memorandum of Three Party Agreement), have been
furnished to the Facility Agent and the Lenders.



(b)
Subject to the terms of the relevant Memorandum of Three Party Agreement, each
Bareboat Charter constitutes valid, binding and enforceable obligations of the
parties thereto in accordance with its terms.



(c)
Except for the relevant Memorandum of Three Party Agreement in respect of each
Bareboat Charter, no amendments or additions to the Bareboat Charters have been
or will be agreed nor have the parties thereto waived any of their respective
rights thereunder save as notified to the Facility Agent in writing.



(d)
There is no default on the part of the relevant Borrower or, to the best
knowledge of such Borrower, on the part of the relevant Bareboat Charterer with
respect to the relevant Bareboat Charter, and there is no accrued right of any
party thereto to terminate any Bareboat Charter.



(e)
Each Ship will on the Actual Drawdown Date be delivered by the relevant Borrower
to and accepted by the relevant Bareboat Charterer under the relevant Bareboat
Charter.



9.13
Intentionally omitted.



9.14.
Margin Stock.  None of the Obligors is engaged in the business of extending
credit for the purpose of purchasing or carrying Margin Stock and no proceeds of
the Loan will be used to buy or carry any Margin Stock or to extend credit to
others for the purpose of buying or carrying any Margin Stock.



9.15.
Compliance with Environmental Law; Environmentally Sensitive Material.  Except
to the extent the following could not reasonably be expected to have a material
adverse effect on the business, assets or financial condition of the Obligors or
which may affect the legality, validity, binding effect or enforceability of the
Finance Documents:



(a)
the operations and properties of each Obligor complies with all Environmental
Law, all necessary Environmental Permits have been obtained and are in effect
for the operations and properties of the Obligors and each Obligor is in
compliance in all material respects with all such Environmental Permits; and



(b)
none of the Obligors has been notified in writing by any person that it or any
of its Affiliates is potentially liable for the remedial or other costs with
respect to treatment, storage, disposal, release, arrangement for disposal or
transportation of any Environmentally Sensitive Material, except for costs
incurred in the ordinary course of business with respect to treatment, storage,
disposal or transportation of such Environmentally Sensitive Material.



9.16.
Subsidiaries; Ownership of Borrowers; Ownership of Westbrook.  None of the
Borrowers has any subsidiaries.  All of the outstanding equity of the Borrowers
has been validly issued, is fully paid, non-assessable and free and clear of all
liens and is owned beneficially and of record by Westbrook.  All of the
outstanding equity of Westbrook has been validly issued, is fully paid,
non-assessable and free and clear of all liens and is owned beneficially and of
record by the Guarantor.



9.17.
Investment Company, Holding Company, etc.  None of the Obligors is (i) an
“investment company,” or an “affiliated person” of, or “promoter” or “principal
underwriter” for, an “investment company,” as such terms are defined in the
Investment Company Act of 1940, as amended, or (ii) a “holding company” or a
“subsidiary company” of a “holding company” or an affiliate of a “holding
company” or of a “subsidiary company” of a “holding company” or a “public
utility” within the meaning of the Public Utility Holding Company of 1935, as
amended, or (iii) a “public utility” within the meaning of the Federal Power Act
of 1920, as amended.



9.18.
Asset Control None of the Obligors is a “national” of any “designated foreign
country”, within the meaning of the Foreign Assets Control Regulations or the
Cuban Asset Control Regulations of the U.S. Treasury Department, 31 C.F.R.,
Subtitle B, Chapter V, as amended, or a “specially designated national” listed
by the Office of Foreign Assets Control (“OFAC”), the U.S. Department of the
Treasury, or any regulations or rulings issued thereunder.  Neither the making
of the Advance nor the use of the proceeds thereof nor the performance by the
Obligors of their obligations under any of the Finance Documents to which it is
a party violates any statute, regulation or executive order restricting loans
to, investments in, or the export of assets to, foreign countries or entities
doing business there.



9.19.
ERISA.  None of the Obligors has ever established or maintained any employee
benefit plan subject to Title IV of the Employee Retirement Income Security Act
of 1974, as amended.



9.20.
Use of Proceeds.  The Borrowers are using the proceeds of the Loan only for the
purposes stated in the preamble to this Agreement.



9.21.
Ownership of the Ships.  The Borrowers are or will be on the Actual Drawdown
Date the sole owner of the whole of the Ships.



9.22
Place of Business.  The chief place of business of each Obligor and the office
where the records of each Obligor are kept is located at:



Commerce Building, One Chancery Lane
Hamilton HM 12, Bermuda


10           COVENANTS
 
10.1
Affirmative covenants.  From the date of this Agreement and throughout the
Security Period (unless otherwise specified):

 
(a)
each Obligor shall duly observe and perform its obligations under this
Agreement, the other Finance Documents to which it is a party, and the Bareboat
Charter and Memorandum of Three Party Agreement to which it is a party, and each
Obligor shall promptly notify the Agent of (i) any material default by any party
to the Bareboat Charter or Memorandum of Three Party Agreement to which it is a
party, (ii) any material interruption in the performance of the Bareboat Charter
to which it is a party, whether or not the same constitutes a default
thereunder, and (iii) any significant damage or injury caused by or to a Ship;

 
(b)
each Obligor shall promptly inform the Facility Agent, upon becoming aware of
the same, of the occurrence of an Event of Default or of any Potential Event of
Default or any other event (including any litigation) which might adversely
affect its ability to perform its obligations under this Agreement or any of the
other Finance Documents to which it is a party or its respective Bareboat
Charter and Memorandum of Three Party Agreement;

 
(c)
each Borrower shall be duly qualified and in goodstanding as a foreign maritime
entity under the law of the Republic of Liberia for so long as the Ship owned by
it is registered under Liberian flag;

 
(d)
each Obligor shall obtain or cause to be obtained, maintain in full force and
effect and comply with the conditions and restrictions (if any) imposed in
connection with, every consent and do all other acts and things, which may from
time to time be necessary or required for the continued due performance of all
their obligations under this Agreement and the other Finance Documents to which
it is a party or its respective Bareboat Charter and Memorandum of Three Party
Agreement, and shall deliver a copy of all such consents to the Facility Agent
promptly upon its request;

 
(e)
each Obligor shall comply in all material respects with all applicable federal,
state, local and foreign laws, ordinances, rules, orders and regulations now in
force or hereafter enacted, including, without limitation, all Environmental
Laws and regulations relating to thereto, the failure to comply with which would
be likely to have a material adverse effect on the business, assets or financial
condition of such Obligor or affect the legality, validity, binding effect or
enforceability of the Finance Documents to which such borrower is a party;

 
(f)
each Obligor shall keep proper books of record and account, in which full and
materially correct entries shall be made of all financial transactions and the
assets and business of such Obligor in accordance with accounting principles and
practices acceptable to the Facility Agent, and the Facility Agent shall have
the right to examine the books and records of the Obligors wherever the same may
be kept from time to time as it sees fit, in its sole discretion, or to cause an
examination to be made by a firm of accountants selected by it;

 
(g)
[intentionally omitted];

 
(h)
the Guarantor shall deliver to the Facility Agent:

 
 
(i)
its quarterly and annual financial statements and other reports of material
events as soon as practicable but not later than 10 Business Days after the
Guarantor files such financial statements on Forms 10-Q and 10-K and reports on
Form 8-K with the United States Securities and Exchange Commission (but in no
event later than: (1) 120 days after the end of its fiscal year with respect to
its annual financial statements and (2) 90 days after the end of each fiscal
quarter);

 
 
(ii)
together with its annual financial statements, reports of and/or updates on all
off-balance sheet financings and time charter hire commitments of the Guarantor;

 
 
(iii)
together with its quarterly and annual financial statements, a Compliance
Certificate; and

 
 
(iv)
such other financial statements, annual budgets, projections and reports as may
be reasonably requested by the Facility Agent, each to be in such form as the
Facility Agent may reasonably request;

 
(i)
each Obligor shall prepare and timely file all tax returns required to be filed
by it and pay and discharge all taxes imposed upon it or in respect of any of
its property and assets before the same shall become in default, as well as all
lawful claims (including, without limitation, claims for labor, materials and
supplies) which, if unpaid, might become a lien or charge upon the Collateral or
any part thereof, except in each case, for any such taxes (i) as are being
contested in good faith by appropriate proceedings or (ii) the failure of which
to pay or discharge would not be likely to have a material adverse effect on the
business, assets or financial condition of such Obligor or to affect the
legality, validity, binding effect or enforceability of the Finance Documents;

 
(j)
each Borrower shall permit any person designated by the Facility Agent for that
purpose to visit and inspect the Ship owned by it, at the cost of the Borrowers,
at such times and so often as the Facility Agent may reasonably require,
provided that (i) any visitation and inspection shall be done without undue
interference with the operation of the Ships, (ii) so long as no Event of
Default has occurred and is continuing, the Facility Agent shall not exercise
such visitation and inspection right more than one time per year for the Ship
and (iii) the person designated by the Facility Agent to visit and inspect the
Ship shall execute a release and waiver satisfactory in form and substance to
such Borrower, the relevant Bareboat Charterer and the Facility Agent;

 
(k)
each Borrower shall procure that the Ship owned by it shall at all times be (i)
kept in a good and safe condition and state of repair that is consistent with
first-class ship ownership and management practice, (ii) in compliance with all
laws and regulations applicable to vessels (A) registered under the law of the
Approved Primary Flag and the Approved Bareboat Flag in which the Ship is
registered and (B) trading to any jurisdiction to which the Ship may trade from
time to time, (iii) managed by the Approved Managers in accordance with vessel
management agreements acceptable to the Facility Agent, (iv) registered under
the law of an Approved Primary Flag and, so long as such Ship is subject to the
Bareboat Charter, registered under the law of the Approved Bareboat Flag, and
(v) classed with the Classification Society in the highest classification and
rating for vessels of the same age and type without any outstanding conditions
or recommendations affecting class (other than those for which the time
prescribed for curing the condition or recommendation has not passed);

 
(l)
each Borrower shall procure that the operator of the Ship owned by it will
comply, in all material respects within the requisite applicable time limits for
vessels of the same type, size, age and flag as the Ship, with the ISM Code and,
in particular, without prejudice to the generality of the foregoing, as and when
required to do so by the ISM Code and at all times thereafter, (i) procure that
the operator of its Ship holds a valid Document of Compliance and Safety
Management Certificate, (ii) provide the Facility Agent with copies of any such
Document of Compliance and Safety Management Certificate promptly following the
issuance thereof and after every renewal and (iii) procure that there is kept,
on board its Ship a copy of any such Document of Compliance and the original of
any such Safety Management Certificate;

 
(m)
each Borrower shall procure that:

 
 
(i)
the Ship owned by it maintains for the duration of the Security Period a valid
International Ship Security Certificate;

 
 
(ii)
its Ship’s security system and associated security equipment complies with the
applicable requirements of Chapter XI-2 of SOLAS and Part A of the ISPS Code;
and

 
 
(iii)
an approved ship security plan is in place;

 
(n)
each Obligor shall do or cause to be done all things necessary to preserve and
keep its corporate existence in full force and effect and in goodstanding;

 
(o)
each Borrower shall maintain insurance on the Ship owned by it as required by
the terms of the relevant Mortgage;

 
(p)
each Borrower shall maintain insurance on any of its properties other than the
Ship owned by it, payable in United States Dollars, with responsible companies,
in such amounts and against such risks as is usually carried by owners of
similar businesses and properties in the same general areas in which it
operates, and as shall be satisfactory to the Majority Lenders;

 
(q)
except to the extent the failure to do so could not reasonably be expected to
have a material adverse effect on the business, assets or financial condition of
the Obligors or which may affect the legality, validity, binding effect or
enforceability of the Finance Documents, each Obligor shall maintain and
preserve all of its properties that are used or useful in the conduct of its
business in good working order and condition, ordinary wear and tear excepted;

 
(r)
the Borrowers shall use the proceeds of the Loan solely for the purposes stated
in the preamble to this Agreement;

 
(s)
each Obligor shall notify promptly the Facility Agent of any change in the
location of its chief place(s) of business or the office(s) where it keeps
records;

 
(t)
each Borrower shall furnish promptly to the Facility Agent each material
amendment or other modification to the Bareboat Charter and Memorandum of Three
Party Agreement in respect of the Ship owned by it;

 
(u)
each Obligor shall take, or cause to be taken, such actions as may be reasonably
required to mitigate potential liability to it arising out of pollution
incidents or as may be reasonably required to protect the interests of the
Credit Parties with respect thereto;

 
(v)
each Borrower shall cause all loans made by the Guarantor to it and all sums and
other obligations (financial or otherwise) owed by it to the relevant Bareboat
Charterer or the Approved Managers to be fully subordinated to all Secured
Liabilities of such Borrower;

 
(w)
the Borrowers shall procure and deliver to the Facility Agent an annual written
appraisal report and such other interim valuations as the Facility Agent may
request, prepared by Broker, at the expense of the Borrowers, setting forth the
Fair Market Value of the Ships;

 
(x)
the Guarantor shall be in compliance with the TBS Credit Facility Financial
Covenants regardless of whether the TBS Credit Facility is in effect or not or
whether the TBS Credit Facility Financial Covenants are in effect or not (in
which case the TBS Credit Facility Financial Covenants shall apply in their last
form before removal from the TBS Credit Facility), and shall evidence such
compliance by means of delivery of a quarterly compliance certificate to the
Facility Agent; and

 
(y)
from time to time, at its expense, each Obligor shall duly execute and deliver
to the Facility Agent and the Security Trustee, such further documents and
assurances as the Majority Lenders, the Facility Agent or the Security Trustee
may request to effectuate the purposes of this Agreement, the other Finance
Documents or obtain the full benefit of any of the Collateral.

 
10.2
Negative covenants.  Without the prior written consent of the Majority Lenders,
which consent shall not be unreasonably withheld:

 
(a)
none of the Borrowers will create, assume or permit to exist any Security
Interest whatsoever upon any of its properties or assets, whether now owned or
hereafter acquired, except for (i) any Security Interest created by the Finance
Documents to which it is a party, and (ii) any liens that arise by operation of
law in the ordinary course of business, the failure of which to pay or discharge
would not be likely to have a material adverse effect on the business, assets or
financial condition of such Borroweror to affect the legality, validity, binding
effect or enforceability of the Finance Documents to which such Borrower is a
party;

 
(b)
none of the Borrowers will sell, transfer or lease (except for its respective
Bareboat Charter), all of or a substantial portion of its properties and assets,
or enter into any transaction of merger or consolidation or liquidate, windup or
dissolve itself (or suffer any liquidation or dissolution), unless:

 
 
(i)
immediately after giving effect to such transaction, no Event of Default shall
have occurred and be continuing; and

 
 
(ii)
with respect to any such sale, transfer, lease or disposition or transaction of
merger or consolidation, the purchaser, transferee or surviving company (as the
case may be) is reasonably acceptable to the Majority Lenders and assumes all
obligations and liabilities (including, without limitation, any obligations or
liabilities under the Finance Documents) of the seller, transferor or
non-surviving entity (as the case may be), such assumption of obligations and
liabilities to be in form and substance satisfactory to the Majority Lenders;

 
(c)
none of the Borrowers will enter into any transaction or series of related
transactions, whether or not in the ordinary course of business, with any
Affiliate, other than on terms and conditions substantially as favorable to such
person as would be obtainable by such person at the time in a comparable
arm’s-length transaction with a person other than an Affiliate, provided that
the foregoing shall not prohibit or prevent the pooling and sharing of Earnings
by the Borrowers;

 
(d)
none of the Borrowers will change the nature of its business or commence any
business otherwise than in connection with, or for the purpose of, operating the
Ship owned by it;

 
(e)
none of the Borrowers will transfer or change or permit the transfer or change
of the flag of the Ship owned by it from the Approved Primary Flag in which such
Ship is registered on the Actual Drawdown Date (provided that each Ship may be
bareboat registered under the Approved Bareboat Flag by the relevant Bareboat
Charterer pursuant to the terms of the relevant Bareboat Charter), change the
classification or the Classification Society of the Ship owned by it, or do or
allow to be done anything as a result of which such registration or
classification might be imperiled or cancelled;

 
(f)
none of the Borrowers will change or permit a change of the Approved Managers
for the Ship owned by it or agree or consent to any material amendment or other
modification of the terms of any of technical or commercial management
agreements relating to the Ship owned by it, including any increase in the rate
of compensation payable thereunder;

 
(g)
none of the Borrowers will permit any act, event or circumstance that would
result in Westbrook holding directly less than 100% of such Borrower’s equity
and the Guarantor will not permit any act, event or circumstance that would
result in the Guarantor holding directly less than 100% of Westbrook;

 
(h)
none of the Borrowers will incur any Financial Indebtedness other than (i) the
Loan, (ii) in the usual course of business, (iii) as permitted by the Finance
Documents, and (iv) Financial Indebtedness that is fully subordinated to the
Loan;

 
(i)
if an Event of Default shall have occurred and so long as such Event of Default
shall be continuing, none of the Borrowers shall declare or pay any dividends or
return any capital to any equity holder or authorize or make any other
distribution, payment or delivery of property or cash to any equity holder as
such, or redeem, retire, purchase or otherwise acquire, directly or indirectly,
for value, any share of any class of its capital stock or other form of equity
interest (or require any rights, options or warrants relating thereto but not
including convertible debt) now or hereafter outstanding, or repay any
subordinated loans or set aside any funds for any of the foregoing purposes;

 
(j)
none of the Borrowers will increase its capital by way of the creation of
preference securities, further common or ordinary securities or otherwise
howsoever, or create any new class of equity; none of the Borrowers will permit
any act, event or circumstance that would result in Westbrook owning
beneficially and of record less than 100% of the equity of each of the
Borrowers; and the Guarantor shall not sell, transfer, pledge, assign or
otherwise convey or dispose of any of the share capital of Westbrook;

 
(k)
none of the Borrowers shall permit any material amendment of or other
modification to the Bareboat Charter or Memorandum of Three Party Agreement to
which it is a party;

 
(l)
none of the Borrowers will make any loan or advance to, make any investment in,
or enter into any working capital maintenance or similar agreement with respect
to any person, whether by acquisition of stock or indebtedness, by loan,
guarantee or otherwise;

 
(m)
none of the Borrowers will acquire any capital assets (including any vessel
other than the Ship owned by it) by purchase, charter or otherwise; provided
that for the avoidance of doubt nothing in this Clause 10.2(m) shall prevent or
be deemed to prevent capital improvements being made to the Ship owned by it;

 
(n)
none of the Borrowers will enter into any arrangements, directly or indirectly,
with any person whereby it shall sell or transfer any property, whether real or
personal, and used and useful in its business, whether now owned or hereafter
acquired, if it, at the time of such sale or disposition, intends to lease or
otherwise acquire the right to use or possess (except by purchase) such property
or like property for a substantially similar purpose;

 
(o)
none of the Borrowers shall make or permit any change in accounting policies
affecting (i) the presentation of financial statements or (ii) reporting
practices, except in either case in accordance with accounting principles and
practices acceptable to the Facility Agent;

 
(p)
none of the Obligors shall change the jurisdiction of its formation or amend its
constitutional documents except in connection with a merger or consolidation
that is not prohibited by the terms of Clause 10.2(b); or

 
(q)
none of the Borrowers shall permit the Ship owned by such Borrower to be
employed by a person (other than an Affiliate) if the net time charter
equivalent rate of such employment is less than $14,000 per day and the Ship is
contracted for such employment for a period equal to or in excess of 18 months.

 
10.3           Collateral Maintenance Ratio.


(a)
If, at any time, the aggregate Fair Market Value of the Ships shall be less than
135% of the unpaid principal amount of the Loan (the “Collateral Maintenance
Ratio”), the Facility Agent shall have the right to require the Borrowers,
within 30 Business Days of the date of the written demand of the Facility Agent,
to either (x) prepay the Loan in such amount as may be necessary to cause such
aggregate Fair Market Value of the Ships to equal or exceed 135% of the unpaid
principal amount of the Loan or (y) provide such additional Collateral as may be
acceptable to the Facility Agent in its sole reasonable discretion so that
aggregate Fair Market Value of the Ships and such additional Collateral equals
or exceeds 135% of the unpaid principal amount of the Loan, and the Borrowers
hereby agree to comply with any such written demand made by the Facility Agent.



(b)
Any prepayment made pursuant to this Clause 10.3 shall be applied to the
remaining repayment installments of principal and interest in inverse order of
maturity, may not be re-borrowed, and shall be subject to the requirements of
Clause 7.8, provided that any prepayment made pursuant to this Clause 10.3 shall
not be subject to a prepayment penalty under Clause 7.8(c).

 
10.4
Recognition by Philippine Maritime Industry Authority.  Each Borrower shall with
respect to the Ship owned by it:



(a)
cause a cautionary notice with respect to the existence of the Mortgage on such
Ship to be filed on the Actual Drawdown Date, or as soon thereafter as is
feasible, in the bareboat registry of the Philippine Maritime Industry Authority
(the “Bareboat Registry”), such notice to be in form and substance acceptable to
the Facility Agent; and



(b)
deliver to the Facility Agent as soon as possible, but in no event later than 60
days, following the Actual Drawdown Date, evidence acceptable to the Facility
Agent that the Philippine Maritime Industry Authority has recognized the
existence of the Mortgage with respect such Ship and that such Mortgage is
governed by the law of the Republic of Liberia, and has duly noted the same in
the Bareboat Registry.



10.5
Deletion from Philippine Bareboat Registry.  Unless the Facility Agent, acting
upon the instruction of the Majority Lenders, shall otherwise agree, upon
termination of a Bareboat Charter, the Borrower that owns the affected Ship
shall:



(a)
cause the cancellation and deletion of such Ship from the Philippine flag, and
the Facility Agent shall be entitled to do all such acts and things in the name
of the Borrower that owns such Ship and the relevant Bareboat Charterer, or
either of them, as may be required to effect such cancellation and deletion and
to comply with any requirements of the Philippine Maritime Industry Authority
for the purpose of ensuring that the registration of such Ship under Liberian
law is valid in every respect; and



(b)
deliver or cause to be delivered to the Facility Agent or its designee the
following documents, in each case in form and substance acceptable to the
Facility Agent:



 
(i)
a certificate of deletion in respect of such Ship from the Philippine Maritime
Industry Authority;



 
(ii)
the original Temporary Certificate of Vessel Registry issued for such Ship by
the Philippine Maritime Industry Authority;



 
(iii)
the original of each certificate issued by any governmental entity of the
Republic of the Philippines, including the certificate of the National
Telecommunications Commission of the Republic of the Philippines on such Ship’s
call sign and all SOLAS certificates;



 
(iv)
an original certificate issued the Bureau of Internal Revenue of the Republic of
the Philippines that all applicable withholding taxes shall have been paid; and



 
(v)
such other documents and instruments as may be necessary or advisable to effect
such cancellation and deletion and to comply with any requirements of the
Philippine Maritime Industry Authority for the purpose of ensuring that the
registration of such Ship under Liberian law is valid in every respect.



11           PAYMENTS AND CALCULATIONS
 
11.1
Currency and method of payments.  All payments to be made by the Borrowers under
the Finance Documents to which it is a party shall be made to the Payment Agent:

 
(a)           not later than 10:00 a.m. (New York City time) on the due date;
 
(b)
in same day Dollar funds settled through the New York Clearing House Interbank
Payments System (or in such other Dollar funds and/or settled in such other
manner as the Facility Agent shall specify as being customary at the time for
the settlement of international transactions of the type contemplated by this
Agreement); and

 
(c)
at JP Morgan Chase Manhattan Bank, New York, ABA No. 021000021, SWIFT: CHASUS33,
for credit to Bank of Ireland Global Markets (Account No. 0011015815), SWIFT:
BIGTIE2D, Reference: Corporate Loans Administration – TBS Int., or to such other
account with such other bank as the Payment Agent may from time to time notify
to the Borrowers.

 
11.2
Payment on non-Business Day.  If any payment by a Borrower under the Finance
Documents to which it is a party would otherwise fall due on a day which is not
a Business Day:

 
(a)           the due date shall be extended to the next succeeding Business
Day; or
 
(b)
if the next succeeding Business Day falls in the next calendar month, the due
date shall be brought forward to the immediately preceding Business Day;

 
and interest shall be payable during any extension under paragraph (a) at the
rate payable on the original due date.
 
11.3
Basis for calculation of periodic payments.  All interest and commitment fee and
any other payments under any Finance Document which are of an annual or periodic
nature shall accrue from day to day and shall be calculated on the basis of the
actual number of days elapsed and a 360 day year.

 
11.4           Distribution of payments to Credit Parties.  Subject to Clauses
11.5, 11.6 and 11.7:


(a)
any amount received by the Payment Agent under a Finance Document for
distribution or remittance to a Credit Party shall be made available by the
Payment Agent to that Credit Party by payment, with funds having the same value
as the funds received, to such account as such Credit Party may have notified to
the Payment Agent not less than five (5) Business Days previously; and



(b)
amounts to be applied in satisfying amounts of a particular category which are
due to the Lenders generally shall be distributed by the Agent to each Lender
pro rata to the amount in that category which is due to it.



11.5
Permitted deductions by Payment Agent.  Notwithstanding any other provision of
this Agreement or any other Finance Document, the Payment Agent may, before
making an amount available to a Credit Party, deduct and withhold from that
amount any sum which is then due and payable to the Payment Agent from that
Credit Party under any Finance Document or any sum which the Payment Agent is
then entitled under any Finance Document to require that Lender to pay on
demand.



11.6
Agent only obliged to pay when monies received.  Notwithstanding any other
provision of this Agreement or any other Finance Document, the Payment Agent
shall not be obliged to make available to the Borrowers or any Credit Party any
sum which the Payment Agent is expecting to receive for remittance or
distribution to the Borrowers or that Credit Party until the Payment Agent has
satisfied itself that it has received that sum.



11.7
Refund to Payment Agent of monies not received. Except as is otherwise provided
in Clause 3.4(b) of this Agreement, if and to the extent that the Payment Agent
makes available a sum to the Borrowers or a Credit Party, without first having
received that sum, the Borrowers or (as the case may be) the Credit Party
concerned shall, on demand:



(a)           refund the sum in full to the Agent; and


(b)
pay to the Payment Agent the amount (as certified by the Payment Agent) which
will indemnify the Payment Agent against any funding or other loss, liability or
expense incurred by the Payment Agent as a result of making the sum available
before receiving it.



11.8
Payment Agent may assume receipt.  Clause 11.7 shall not affect any claim which
the Payment Agent has under the law of restitution, and applies irrespective of
whether the Payment Agent had any form of notice that it had not received the
sum which it made available (except an express notice from a Lender that it will
not fund its Ratable Portion of the Advance).



11.9
Credit Party accounts.  Each Credit Party (other than the Swap Banks) shall
maintain accounts showing the amounts owing to it by the Borrowers under the
Finance Documents and all payments in respect of those amounts made by the
Borrowers.



11.10
Payment Agent’s memorandum account.  The Payment Agent shall maintain a
memorandum account showing the amounts advanced by the Lenders and all other
sums owing to the Payment Agent, the Security Trustee and each Lender from the
Borrowers under the Finance Documents and all payments in respect of those
amounts made by the Borrowers.



11.11
Accounts prima facie evidence.  If any accounts maintained under Clauses 12.9
and 12.10 show an amount to be owing by the Borrowers to a Credit Party, those
accounts shall be prima facie evidence that that amount is owing to that Credit
Party.



12           APPLICATION OF RECEIPTS
 
12.1
Normal order of application.  Except as any Finance Document may otherwise
provide, any sums which are received or recovered by the Payment Agent, the
Facility Agent or the Security Trustee under or by virtue of any Finance
Document shall be applied:

 
FIRST: in or towards the payment or reimbursement of any expenses or liabilities
incurred by the Credit Parties in connection with the ascertainment, protection
or enforcement of their respective rights and remedies hereunder and under the
other Finance Documents, including without limitation any amounts due under
Clause 15 hereof;
 
SECOND: in or towards payment of any accrued default interest due but unpaid
under Clause 6;
 
THIRD: in or towards the payment of all accrued interest due but unpaid under
Clause 4 and in payment of any amounts due and payable in respect of a scheduled
payment date under any of the Master Agreements, on a pro rata basis;
 
FOURTH: in or towards payment of any principal due but unpaid under Clause 7 and
in payment of any other amounts then due under the Master Agreements, on a pro
rata basis;
 
FIFTH: in or towards payment of all other sums which may be owing to any Credit
Party under this Agreement and the other Finance Documents (or any of them); and
 
SIXTH: any surplus shall be paid to the Borrowers or to whomsoever else may be
entitled thereto.
 
12.2
Application of credit balances.  A Lender may with seven (7) days prior notice
or without prior notice if an Event of Default has occurred and is continuing:

 
(a)
apply any balance (whether or not then due) which at any time stands to the
credit of any account in the name of a Borrower at any office of such Lender in
any country in or towards satisfaction of any sum then due from the Borrowers to
such Lender under any of the Finance Documents; and

 
(b)           for that purpose:
 
(i)           break, or alter the maturity of, all or any part of a deposit of
such Borrower;
 
 
(ii)
convert or translate all or any part of a deposit or other credit balance into
Dollars;

 
 
(iii)
enter into any other transaction or make any entry with regard to the credit
balance which such Lender considers appropriate.

 
12.3
Existing rights unaffected.  A Lender shall not be obliged to exercise any of
its rights under Clause 12.2; and those rights shall be without prejudice and in
addition to any right of set-off, combination of accounts, charge, lien or other
right or remedy to which such Lender is entitled (whether under the general law
or any document).

 
12.4
Payments in excess of ratable share.  If any Lender shall obtain any payment
(whether voluntary, involuntary, through the exercise of any right of set-off,
counterclaim or otherwise) on account of its portion of the Loan and in excess
of its ratable share of payments on account of the Loan obtained by all the
Lenders, such Lender shall forthwith purchase from the other Lenders such
participation in their respective portions of the Loan as shall be necessary to
share the excess payment ratably with each of them; provided that if all or any
portion of such excess payment is thereafter recovered from such purchasing
Lender, such purchase from each Lender shall be rescinded and such Lender shall
repay to the purchasing Lender the purchase price to the extent of such recovery
together with an amount equal to such Lender’s ratable share (according to the
proportion of (a) the amount of such Lender’s required repayment to (b) the
total amount so recovered from the purchasing Lender) of any interest or other
amount paid or payable by the purchasing Lender in respect of the total amount
so recovered.  Each Borrower agrees that any Lender so purchasing a
participation from another Lender pursuant to this Clause 12.4 may, to the
fullest extent permitted by law, exercise all of its rights of payment
(including the right of set-off) with respect to such participation as fully as
if such Lender were the direct creditor of the Borrowers in the amount of such
participation.  Notwithstanding the preceding sentences of this Clause 12.4, any
Lender which shall have commenced or joined (as a plaintiff) in an action or
proceeding in any court to recover sums due to it under this Agreement or any
other Finance Document and pursuant to a judgment obtained therein or a
settlement or compromise of that action or proceeding shall have received any
amount, shall not be required to share any proportion of that amount with a
Lender which has the legal right to, but does not, join such action or
proceeding or commence and diligently prosecute a separate action or proceeding
to enforce its rights in the same or another court.  Each Lender exercising or
contemplating exercising any rights giving rise to a receipt or receiving any
payment of the type referred to in this Clause 12.4 or instituting legal
proceedings to recover sums owing to it under this Agreement shall, as soon as
reasonably practicable thereafter, give notice thereof to the Facility Agent who
shall give notice to the other Lenders.

 
13           EVENTS OF DEFAULT
 
13.1           Events of Default.  There shall be an Event of Default if:
 
(a)
any sum payable under this Agreement or any of the other Finance Documents is
not paid when due or, only in the case of sums payable on demand, when first
demanded; or

 
(b)
an Obligor or any other party (other than a Credit Party) commits any material
breach of or fails to observe any of its material obligations, covenants or
undertakings under this Agreement or any of the other Finance Documents, or an
event of default, or an event or circumstance which, with the giving of any
notice, the lapse of time or both would constitute an event of default, has
occurred under any of the other Finance Documents, and such default continues
unremedied for 10 Business Days after written notice from the Facility Agent
requesting action to remedy the same; or

 
(c)
any Financial Indebtedness of an Obligor is not paid when due or, only in the
case of sums payable on demand, when first demanded, and such default remains
uncured for 30 days, except for any such Financial Indebtedness which is being
contested by such Obligor in good faith and through appropriate proceedings; or

 
(d)
any representation or warranty made by an Obligor or any other party (other than
a Credit Party) in or pursuant to this Agreement or any of the other Finance
Documents or in a Bareboat Charter or Memorandum of Three Party Agreement shall
prove to have been incorrect in any material respect when made or deemed made or
confirmed;

 
(e)
any of the consents referred to in Clause 9.3 is modified in a manner
unacceptable to the Majority Lenders or is not granted or is revoked or
terminated or expires and is not renewed or otherwise ceases to be in full force
and effect; or

 
(f)
an Obligor suspends payment of its debts or is unable or admits inability to pay
its debts as they fall due or shall make a general assignment for the benefit of
creditors or any proceeding shall be instituted by or against an Obligor seeking
to adjudicate it a bankrupt or insolvent, or seeking liquidation, winding up,
reorganization, arrangement, adjustment, protection, relief, or composition of
it or its debts under any law of any relevant jurisdiction relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee,
custodian or other similar official for it or for any substantial part of its
property and, in the case of any such proceeding instituted against it (but not
instituted by it), and, in the case of any such proceeding instituted against it
(but not instituted by it), either such proceeding shall remain undismissed or
unstayed for a period of 45 days, or any of the actions sought in such
proceeding (including, without limitation, the entry of an order for relief
against, or the appointment of a receiver, trustee, custodian or other similar
official for, it or for any substantial part of its property) shall occur; or an
Obligor shall take any company action to authorize any of the actions set forth
above in this Clause 13.1(f); or

 
(g)
the occurrence of any act, event or circumstance which results in the Guarantor
owning, beneficially and of record, directly or indirectly, less than 100% of
the issued and outstanding equity of Westbrook or Westbrook owning, beneficially
and of record, directly or indirectly, less than 100% of the issued and
outstanding equity of a Borrower; or

 
(h)
an Obligor ceases or threatens to cease to carry on its business; or

 
(i)
all or a material part of the undertakings, assets, rights or revenues of, or
shares or other ownership interest in, an Obligor are seized, nationalized,
expropriated or compulsorily acquired by or under authority of any government;
or

 
(j)
a creditor attaches or takes possession of, or a distress, execution,
sequestration or process (each an “arrest or attachment”) is levied or enforced
upon or sued out against, a material part of the undertakings, assets, rights or
revenues (the “assets”) of an Obligor in relation to a claim by such creditor
where such Obligor does not or does not procure that such arrest or attachment
is lifted, released or expunged within 30 Business Days of such action being (A)
instituted and (B) notified to the Obligor; or

 
(k)
a Ship becomes a Total Loss and insurance proceeds are not collected or received
by the Security Trustee from the underwriters within 120 days of the Total Loss
Date; or

 
(l)
in the reasonable determination of the Majority Lenders, it becomes impossible
or unlawful for an Obligor or any other party thereto (other than a Credit
Party) to fulfill any of the covenants and obligations required to be fulfilled
as contained in any Finance Document or any of the instruments granting or
creating rights in any of the Collateral in any material respect, or for a
Credit Party to exercise any of the rights or remedies vested in it under any
Finance Document, any of the Collateral or any of such instruments in any
material respect;

 
(m)
there occurs, in the reasonable opinion of the Majority Lenders, a material
adverse change in the financial condition of an Obligor; or

 
(n)
any other event occurs or circumstance arises which, in the reasonable opinion
of the Majority Lenders, is likely materially and adversely to affect:

 
 
(i)
the ability of an Obligor or any other party (other than a Credit Party) to
perform all or any of its respective obligations under or otherwise to comply
with the terms of this Agreement or any of the other Finance Documents to which
it is a party; or

 
(ii)           the security created by any of the Finance Documents; or
 
(o)
any party to a Bareboat Charter or a Memorandum of Three Party Agreement commits
any material breach of or fails to observe any of its material obligations,
covenants or undertakings under such Bareboat Charter or Memorandum of Three
Party Agreement, or an event of default, or an event or circumstance which, with
the giving of any notice, the lapse of time or both would constitute an event of
default, has occurred under such Bareboat Charter or Memorandum of Three Party
Agreement; or

 
(p)
the results of any inspection of a Ship are deemed unsatisfactory by the
Facility Agent in its sole, reasonable discretion; or

 
(q)
the Guarantor fails to comply with the TBS Credit Facility Financial Covenants;
or

 
(r)
an event of default, or an event or circumstance which, with the giving of any
notice, the lapse of time or both would constitute an event of default, has
occurred under any contract or agreement (other than the Finance Documents) to
which an Obligor is a party.

 
13.2
Actions following an Event of Default.  On, or at any time after, the occurrence
of an Event of Default the Facility Agent may:

 
(a)
serve on the Borrowers a notice stating that all obligations of the Lenders to
the Borrowers under this Agreement are terminated; and/or

 
(b)
serve on the Borrowers a notice stating that the Loan, all accrued interest and
all other amounts accrued or owing under this Agreement are immediately due and
payable or are due and payable on demand; provided that in the case of an Event
of Default under any of Clauses 13.1 (f), the Loan and all accrued interest and
other amounts accrued or owing hereunder shall be deemed immediately due and
payable without notice or demand therefor; and/or

 
(c)
change the Approved Managers; and/or

 
(d)
take any other action which, as a result of the Event of Default or any notice
served under paragraph (a) or (b) above, a Credit Party is entitled to take
under any Finance Document or any applicable law.

 
13.3
Termination of obligations.  On the service of a notice under paragraph (a) of
Clause 13.2, all the obligations of the Lenders to the Borrowers under this
Agreement shall terminate.

 
13.4
Acceleration of Loan.  On the service of a notice under paragraph (b) of Clause
13.2, the Loan, all accrued interest and all other amounts accrued or owing from
the Borrowers under this Agreement and every other Finance Document shall become
immediately due and payable or, as the case may be, payable on demand, and the
Security Trustee shall forthwith be entitled to enforce the Security Interests
created by this Agreement and any other Finance Document in any manner available
to it and in such sequence as the Security Trustee may, in its absolute
discretion, determine.

 
13.5
Multiple notices; action without notice.  The Facility Agent may serve notices
under paragraphs (a) and (b) of Clause 13.2 simultaneously or on different dates
and it may take any action referred to in that Clause if no such notice is
served or simultaneously with or at any time after the service of both or either
of such notices.

 
14           FEES AND EXPENSES
 
14.1           Fees.  The Borrowers shall pay:
 
(a)
to the Facility Agent, a Facility Agent’s fee of $7,500 per annum, which shall
be non-refundable and payable upon the execution of this Agreement and annually
upon the anniversary of the execution of this Agreement;

 
(b)
to the Security Trustee, a Security Trustee’s fee of $7,500 per annum, which
shall be non-refundable and payable upon the execution of this Agreement and
annually upon the anniversary of the execution of this Agreement;

 
(c)
to the Payment Agent, a Payment Agent’s fee of $10,000 per annum, which shall be
non-refundable and payable upon the execution of this Agreement and annually
upon the anniversary of the execution of this Agreement; and

 
(d)
to each Lender, a commitment fee equal to 0.75% per annum of the undrawn portion
of the Commitment, payable monthly in arrears during the period from (and
including) the date of execution of this Agreement to the Actual Drawdown Date.

 
14.2
Costs of negotiation, preparation etc.  The Borrowers shall pay to the Facility
Agent on its demand the amount of all expenses incurred by the Facility Agent or
any other Credit Party in connection with the negotiation, preparation,
execution, registration or enforcement of any Finance Document or any related
document or with any transaction contemplated by a Finance Document or a related
document, including, without limitation, the reasonable fees and disbursements
of the Facility Agent’s legal counsel and any local counsel retained by them.

 
14.3
Costs of variations, amendments, enforcement etc.  The Borrowers shall pay to
the Facility Agent, on the Facility Agent’s demand, the amount of all expenses
incurred by the Facility Agent in connection with:

 
(a)
any amendment or supplement to a Finance Document, or any proposal for such an
amendment to be made;

 
(b)
any consent or waiver by any Credit Party under or in connection with a Finance
Document, or any request for such a consent or waiver;

 
(c)
the valuation of or any other matter relating to the Collateral; or

 
(d)
any step taken by a Credit Party with a view to the protection, exercise or
enforcement of any right or Security Interest created by a Finance Document or
for any similar purpose.

 
There shall be recoverable under paragraph (d) the full amount of all legal
expenses as may be incurred by such Credit Party.
 
14.4
Documentary taxes.  The Borrowers shall promptly pay any tax payable on or by
reference to any Finance Document, and shall, on demand, fully indemnify any
Credit Party against any liabilities and expenses resulting from any failure or
delay by the Borrowers to pay such a tax.

 
15           INDEMNITIES
 
15.1
Indemnities regarding borrowing and repayment of Loan.  The Borrowers shall
fully indemnify a Credit Party on such Credit Party’s first demand in respect of
all reasonable expenses, liabilities and losses which are incurred by such
Credit Party, or which such Credit Party reasonably and with due diligence
estimates that it will incur, as a result of or in connection with:

 
(a)
the Advance not being borrowed on the Expected Drawdown Date specified in the
Drawdown Notice for any reason other than a default by the affected Lender;

 
(b)
the receipt or recovery of all or any part of the Loan or an overdue sum
otherwise than on the last day of an Interest Period or other relevant period;

 
(c)
any failure (for whatever reason) by the Borrowers to make payment of any amount
due under a Finance Document on the due date or, if so payable, on demand (after
giving credit for any default interest paid by the Borrowers on the amount
concerned under Clause 7);

 
(d)
the occurrence and/or continuance of an Event of Default or a Potential Event of
Default and/or the acceleration of repayment of the Loan under Clause 13;

 
and in respect of any tax (other than tax on its overall net income imposed by a
taxing jurisdiction in which such Credit Party is organized, holds or books the
Loan or has a principal place of business) for which such Credit Party is liable
in any jurisdiction directly in connection with any amount paid or payable to
such Credit Party under any Finance Document.
 
15.2
Breakage costs.  Without limiting its generality, Clause 15.1 covers any
liability, expense or loss incurred by a Credit Party:

 
(a)
in liquidating or employing deposits from third parties acquired or arranged to
fund or maintain all or any part of the Loan and/or any overdue amount (or an
aggregate amount which includes the Loan or any overdue amount); and

 
(b)
in terminating, or otherwise in connection with, any interest and/or currency
swap or any other transaction entered into (whether with another legal entity or
with another office or department of such Credit Party) to hedge any exposure
arising under this Agreement or that part which such Credit Party determines is
fairly attributable to this Agreement of the amount of the liabilities, expenses
or losses incurred by it in terminating, or otherwise in connection with, a
number of transactions of which this Agreement is one.

 
 
It is understood and agreed that unless an Event of Default has occurred and is
continuing any gain realized by a Credit Party under Clause 15.2(b) shall be for
credit against the amount then due from the Borrowers to such Credit Party.

 
15.3
Miscellaneous indemnities.  The Borrowers shall fully indemnify each Credit
Party in respect of all claims, demands, proceedings, liabilities, taxes, losses
and expenses of every kind (“liability items”) which may be made or brought
against, or incurred by, such Credit Party, in any country, in relation to:

 
(a)
any action taken, or omitted or neglected to be taken, under or in connection
with any Finance Document by such Credit Party or by any receiver appointed
under a Finance Document;

 
(b)
any other event, matter or question which occurs or arises at any time during
the Security Period and which has any connection with any payment or other
transaction relating to a Finance Document or any asset covered (or previously
covered) by a Security Interest created (or intended to be created) by a Finance
Document;

 
other than liability items which are shown to have been caused by the gross
negligence or willful misconduct of such Credit Party’s own officers or
employees.
 
15.4
Other indemnities.  The Borrowers further agree to fully indemnify each Credit
Party on any such Credit Party’s first demand in respect of all reasonable
expenses, liabilities and losses which are incurred by such Credit Party, or
which such Credit Party reasonably and with due diligence estimates that it will
incur, as a result of or in connection with the enforcement (whether through
negotiations, legal proceedings or otherwise) of the Finance Documents and any
other document to be delivered hereunder.

 
15.5
Currency indemnity.  If any sum due from a Borrower to any of the Credit Party
under a Finance Document or under any order or judgment relating to a Finance
Document has to be converted from the currency in which the Finance Document
provided for the sum to be paid (the “Contractual Currency”) into another
currency (the “Payment Currency”) for the purpose of:

 
(a)
making or lodging any claim or proof against the Borrowers, whether in its
liquidation, any arrangement involving it or otherwise; or

 
(b)           obtaining an order or judgment from any court or other tribunal;
or
 
(c)           enforcing any such order or judgment;
 
the Borrowers shall indemnify such Credit Party against the loss arising when
the amount of the payment actually received by such Credit Party is converted at
the available rate of exchange into the Contractual Currency.
 
In this Clause 15.5, the “available rate of exchange” means the rate at which
the Credit Party concerned is able at the opening of business (London time) on
the Business Day after it receives the sum concerned to purchase the Contractual
Currency with the Payment Currency.
 
This Clause 15.5 creates a separate liability of the Borrowers which is distinct
from its other liabilities under the Finance Documents and which shall not be
merged in any judgment or order relating to those other liabilities.
 
15.6
Increased costs.  If a Lender reasonably determines that compliance with any law
or regulation or any guideline or request from any central bank or other
governmental or monetary authority in regard to capital adequacy (whether or not
having the force of law) including, without limitation, any guideline
contemplated by the report dated July 1988 entitled “International Convergence
of Capital Management and Capital Standards” issued by the Bank Committee on
Banking Regulations and Supervisory Practices, in any case in which such law,
regulation, guideline or request became effective or was made after the date
hereof, has or would have the effect of reducing the rate of return on the
capital of, or maintained by, such Lender or any corporation controlling such
Lender as a consequence of such Lender making its Ratable Portion of the Advance
or Commitment hereunder and other commitments of this type, by increasing the
amount of capital required or expected to be maintained by such Lender or any
corporation controlling such Lender, to a level below that which such Lender or
any corporation controlling such Lender could have achieved but for such
adoption, effectiveness, change or compliance (taking into account such Lender’s
or such corporation’s policies with respect to capital adequacy) then the
Borrowers shall, from time to time, pay such Lender, upon demand by such Lender
made within 60 days after the first date on which such Lender has actual
knowledge that it is entitled to make demand for payment under this Clause 15.6
of such reduction in return, such additional amount as may be specified by such
Lender as being sufficient to compensate such Lender for such reduction in
return, to the extent that such Lender reasonably determines such reduction to
be attributable to the existence of such Lender’s commitment to lend hereunder;
provided that if such Lender fails to so notify the Borrowers within such 60-day
period, such amounts shall commence accruing on such later date on which such
Lender notifies the Borrowers.  A certificate as to such amounts submitted to
the Borrowers by a Lender shall be conclusive and binding for all purposes,
absent manifest error.

 
16           NO SET-OFF OR TAX DEDUCTION
 
16.1
No deductions.  All amounts due from the Obligors under a Finance Document shall
be paid:

 
(a)           without any form of set-off, cross-claim or condition; and
 
(b)
free and clear of any tax deduction except a tax deduction which the Borrowers
are required by law to make.

 
16.2
Grossing-up for taxes.  If an Obligor is required by law to make a tax deduction
from any payment:

 
(a)
that Obligor shall notify the Facility Agent as soon as it becomes aware of the
requirement;

 
(b)
that Obligor shall pay the tax deducted to the appropriate taxation authority
promptly, and in any event before any fine or penalty arises;

 
(c)
the amount due in respect of the payment shall be increased by the amount
necessary to ensure that each of the Lenders receives and retains (free from any
liability relating to the tax deduction) a net amount which, after the tax
deduction, is equal to the full amount which it would otherwise have received.

 
16.3
Evidence of payment of taxes.  Within 30 days after making any tax deduction,
the Obligors shall deliver to the Facility Agent documentary evidence
satisfactory to the Facility Agent that the tax had been paid to the appropriate
taxation authority.

 
16.4
Exclusion of tax on overall net income.  In this Clause 16 “tax deduction” means
any deduction or withholding for or on account of any present or future tax
except tax on a Lender’s overall net income imposed by a taxing jurisdiction in
which such Lender is organized, holds or books the Loan or has a principal place
of business.

 
17           ILLEGALITY, ETC
 
17.1
Illegality.  This Clause 17 applies if a Lender notifies the Borrowers that it
has become, or will with effect from a specified date, become:

 
(a)
unlawful or prohibited as a result of the introduction of a new law, an
amendment to an existing law or a change in the manner in which an existing law
is or will be interpreted or applied; or

 
(b)
contrary to, or inconsistent with, any regulation,

 
for such Lender to maintain or give effect to any of its obligations under this
Agreement in the manner contemplated by this Agreement.
 
17.2
Notification and effect of illegality.  On a Lender notifying the Borrowers
under Clause 17.1, such Lender’s obligation to make available its Commitment
shall terminate; and thereupon or, if later, on the date specified in such
Lender’s notice under Clause 17.1 as the date on which the notified event would
become effective, the Borrowers shall prepay to such Lender that portion of the
Loan then due and payable to such Lender plus all amounts otherwise payable
under Clause 7.8.

 
18           ASSIGNMENTS AND PARTICIPATIONS; CHANGES IN LENDING OFFICE
 
18.1
Assignment by Borrowers.  Except as permitted by Clause 10.2(b), no Borrower
may, without the consent of the Majority Lenders:

 
(a)           transfer any of its rights or obligations under any Finance
Document; or
 
(b)
enter into any merger, de-merger or other reorganization, or carry out any other
act, as a result of which any of its rights or liabilities under any Finance
Document would vest in, or pass to, another person.

 
18.2
Assignments by Lender.

 
(a)
Each Lender may at its own expense and with the consent of the Borrowers, such
consent not to be unreasonably withheld, assign to a bank or other entity all or
a portion of its rights and obligations under this Agreement (including, without
limitation, all or a portion of its Commitment or the Advance(s) owing to it),
provided that:



 
(i)
each such assignment shall be of a uniform, and not a varying, percentage of all
rights and obligations under this Agreement;



 
(ii)
the amount of the Commitment of the assigning Lender being assigned pursuant to
each such assignment (determined as of the date of the Assignment and Acceptance
with respect to such assignment) shall in no event be less than $5,000,000 and
shall be an integral multiple of $1,000,000 in excess thereof, or shall be an
assignment to another Lender or an assignment of all of the assigning Lender’s
rights and obligations hereunder;



 
(iii)
each such assignment shall be to (x) another Lender or a financial Affiliate of
the assigning Lender or (y) to an Eligible Assignee;



 
(v)
at the time of such assignment, no such assignment shall, without the consent of
the Borrowers, result in increased liability to the Borrowers under this
Agreement; and



 
(v)
the parties to each such assignment shall execute and deliver to the Facility
Agent, for its acceptance and recording in the Register, an Assignment and
Acceptance, together with a processing and recordation fee of $3,000 from the
assignee.



 
Upon such execution, delivery, acceptance and recording, from and after the
effective date specified in each Assignment and Acceptance, (x) the assignee
thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, have the rights and obligations of a Lender hereunder and (y) the
Lender assignor thereunder shall, to the extent that rights and obligations
hereunder have been assigned by it pursuant to such Assignment and Acceptance,
relinquish its rights and be released from its further obligations under this
Agreement (and, in the case of an Assignment and Acceptance covering all or the
remaining portion of an assigning Lender’s rights and obligations under this
Agreement, such Lender shall cease to be a party hereto).



(b)
By executing and delivering an Assignment and Acceptance, the Lender assignor
thereunder and the assignee thereunder confirm to and agree with each other and
the other parties hereto as follows:



 
(i)
other than as provided in such Assignment and Acceptance, such assigning Lender
makes no representation or warranty and assumes no responsibility with respect
to any statements, warranties or representations made in or in connection with
this Agreement or the execution, legality, validity, enforceability,
genuineness, sufficiency or value of this Agreement or any other instrument or
document furnished pursuant hereto;



 
(ii)
such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of any of the Obligors or
the performance or observance by any of the Obligors of any of its obligations
under this Agreement, any other Finance Document or any other instrument or
document furnished pursuant hereto or thereto;



 
(iii)
such assignee confirms that it has received a copy of this Agreement, together
with copies of such other documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into such Assignment and
Acceptance;



 
(iv)
such assignee will, independently and without reliance upon the Facility Agent,
the Security Trustee or the Payment Agent, such assigning Lender or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under this Agreement;



 
(v)
such assignee confirms that it is an Eligible Assignee or another Lender or a
financial Affiliate of the assigning Lender;



 
(vi)
such assignee appoints and authorizes the Facility Agent, the Security Trustee
and the Payment Agent to take such action on its behalf and to exercise such
powers under this Agreement as are delegated to such party by the terms hereof,
together with such powers as are reasonably incidental thereto;



 
(vii)
such assignee agrees that it will perform in accordance with their terms all of
the obligations which by the terms of this Agreement are required to be
performed by it as a Lender; and



(viii)
such assigning Lender and such assignee represent and warrant that such
assignment is not in violation of any applicable laws, including securities
laws.



(c)
The Facility Agent shall maintain at its address referred to in Clause 20.2 a
copy of each Assignment and Acceptance delivered to and accepted by it and a
register for the recordation of the names and addresses of the Lenders and the
Commitment of, and principal amount of the Advances owing to, each Lender from
time to time (the “Register”).  The entries in the Register shall be conclusive
and binding for all purposes, absent manifest error, and the Borrowers, the
Facility Agent, the Payment Agent, the Security Trustee and the Lenders may
treat each person whose name is recorded in the Register as a Lender hereunder
for all purposes of this Agreement.  The Register shall be available for
inspection by the Borrowers or any Lender at any reasonable time and from time
to time upon reasonable prior notice.



(d)
Upon its receipt of an Assignment and Acceptance executed by an assigning Lender
and an assignee, the Facility Agent shall, if such Assignment and Acceptance has
been completed and is in substantially the form of Schedule 4 hereto, (i) accept
such Assignment and Acceptance, (ii) record the information contained therein in
the Register and (iii) give prompt notice thereof to the Borrowers and the other
Credit Parties.



(e)
Notwithstanding any other provision set forth in this Agreement, any Lender may,
at its own expense, at any time create a security interest in all or any portion
of its rights under this Agreement (including, without limitation, the Advances
owing to it) in favor of any Federal Reserve Bank in accordance with Regulation
A of the Board of Governors of the Federal Reserve System.



18.3
Rights of assignee.  In respect of any breach of a warranty, undertaking,
condition or other provision of a Finance Document, or any misrepresentation
made in or in connection with a Finance Document, a direct or indirect assignee
of any of a Lender’s rights or interests under or by virtue of the Finance
Documents shall be entitled to recover damages by reference to the loss incurred
by that assignee as a result of the breach or misrepresentation irrespective of
whether the Lender would have incurred a loss of that kind or amount.

 
18.4
Subrogation assignment.  A Lender may assign, in any manner and on terms agreed
by it, all or any part of those rights to an insurer or surety who has become
subrogated to them.

 
18.5
Participations.  Each Lender may, at is own expense, without the Borrowers’
consent, sell participations to one or more banks or other entities in or to all
or a portion of its rights and obligations under this Agreement (including
without limitation, all or a portion of its Commitment and the Advance(s) owing
to it); provided that:



 
(i)
such Lender’s obligations under this Agreement (including, without limitation,
its Commitment to the Borrower hereunder) shall remain unchanged;



 
(ii)
such Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations;



(iii)
such Lender shall remain the Lender for all purposes of this Agreement;



 
(iv)
the Borrowers, the Facility Agent, the Payment Agent, the Security Trustee and
the other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement; and



 
(v)
no participant under any such participation shall have any right to approve any
amendment or waiver of any provision of any Finance Document, or any consent to
any departure by an Obligor therefrom.



18.6
Disclosure of information.  The Lenders may disclose to a potential assignee or
sub-participant any information which the Lenders have received in relation to
the Obligors or their affairs under or in connection with any Finance Document,
provided that if the information is clearly of a confidential nature the
potential assignee or sub-participant shall enter into a confidentiality
agreement.

 
18.7
Change of lending office.  A Lender may change its lending office by giving
notice to the Borrowers and the change shall become effective on the later of:

 
(a)           the date on which the Borrowers receive the notice; and
 
(b)
the date, if any, specified in the notice as the date on which the change will
come into effect;

 
 
provided that such change in lending office does not increase the Borrowers’
cost under this Agreement.

 
19           VARIATIONS AND WAIVERS
 
19.1
Variations, waivers etc.

 
(a)
A document shall be effective to vary, waive, suspend or limit any provision of
a Finance Document, or a Credit Party’s rights or remedies under such a
provision or the general law, only if the document is signed, or specifically
agreed to by fax, by the relevant Obligor(s) and the relevant Credit Party.

 
(b)
Except as otherwise provided in this Agreement, this Agreement or any term
hereof may be amended, modified, waived, discharged or terminated only by an
instrument in writing, signed by the Majority Lenders or by the Facility Agent
acting with the consent of the Majority Lenders; provided that so long as this
Agreement remains in effect or there are any Designated Transactions continuing,
no amendment, modification or waiver shall, unless by an instrument signed by
all the Lenders or the Swap Banks, or by the Facility Agent acting with the
consent of all the Lenders and the Swap Banks:

 
 
(i)
increase the Commitment of any Lender, or increase or extend the term, or extend
the time or waive any requirement for the reduction or termination, of the
Advance;

 
(ii)           extend the date fixed for the payment of principal or interest on
the Loan;
 
 
(iii)
reduce the amount of any payment of principal thereof or the rate at which
interest is payable thereon or any fee is payable hereunder;

 
(iv)           alter the terms of this Clause 19;
 
(v)           waive any of the conditions precedent set forth in Clause 8;
 
 
(vi)
release any Collateral, except as contemplated in this Agreement or by a Finance
Document; or

 
(vii)           change the definition of the term “Majority Lenders”;
 
provided further that any amendment of Clause 24 shall require the written
consent of the Agent and the Security Trustee.
 
19.2
Exclusion of other or implied variations.  Except for a document which satisfies
the requirements of Clause 19.1, no document, and no act, course of conduct,
failure or neglect to act, delay or acquiescence on the part of a Credit Party
(or any person acting on its behalf) shall result in such Credit Party (or any
person acting on its behalf) being taken to have varied, waived, suspended or
limited, or being precluded (permanently or temporarily) from enforcing, relying
on or exercising:

 
(a)           a provision of this Agreement or another Finance Document; or
 
(b)           an Event of Default or Potential Event of Default; or
 
(c)
a breach by an Obligor of an obligation under a Finance Document or the general
law; or

 
(d)
any right or remedy conferred by any Finance Document or by the general law;

 
and there shall not be implied into any Finance Document any term or condition
requiring any such provision to be enforced, or such right or remedy to be
exercised, within a certain or reasonable time.
 
20           NOTICES
 
20.1
General.  Unless otherwise specifically provided, any notice under or in
connection with any Finance Document shall be given by registered mail (with a
copy by fax sent the same day) or by fax; and references in the Finance
Documents to written notices, notices in writing and notices signed by
particular persons shall be construed accordingly.

 
20.2           Addresses for communications.  A notice shall be sent:
 
(a)           to the Borrowers:                                 c/o TBS
International Limited
Suite 306, Commerce Building
One Chancery Lane
Hamilton HM 12, Bermuda
Attention: William J. Carr
Fax: +(441) 295-4957


and


TBS Shipping Services Inc.
612 East Grassy Sprain Road
Yonkers, New York 10710
Attention: Ferdinand V. Lepere
Fax: +( 914) 779-5230


(b)           to the Guarantor:                                   TBS
International Limited
Suite 306, Commerce Building
One Chancery Lane
Hamilton HM 12, Bermuda
Attention: William J. Carr
Fax: +(441) 295-4957


(c)           to the Facility Agent:
and Security Trustee:                          DVB Group Merchant Bank (Asia)
Ltd.
77 Robinson Road 30-02
Singapore
Attention: Martijn van Tuyl and/or Gah May Ng
Facsimile: +65 6511 0700


(d)           to the Payment Agent:                        The Governor and
Company of the Bank of Ireland
Head Office
Building A3
Lower Baggot Street
Dublin 2, Ireland
Attention: Kimberly Jones
Facsimile: +353 1 611 5411


(e)           to any Swap Bank:                                DVB Bank AG
Friedrich-Ebert-Anlage 2-14
600325 Frankfurt am Main
Federal Republic of Germany
Attention: Manager OP-DD
Facsimile No.: +49 69 97 504 581


The Governor and Company of the Bank of Ireland
Head Office, Building A3
Lower Baggot Street
Dublin 2, Ireland
Attention: Kimberly Jones
Facsimile: +353 1 611 5411


Natixis
Middle Office Shipping
68/76, Quai de la Rapee
75012 Paris
France
Attention: Franck Chambras / Aurélie Robert
Facsimile: +331 5819 3672


With copy to Antoine Saint Olive
Fax: +1 212 354 9095


(f)           to the Arranger:                                     Mount
Washington LLC
c/o AER Holding N.V.
Zeelandia Office Park
Kaya W.F.G. Mensing 14
Curacao, Netherlands Antilles
Attention: Asandro Van Aerde
Facsimile: +5999 465 2366


(g)           to any
Lender:                                                      At its address
listed on Schedule 1 hereto,
 
or to such other address or addresses as each party may notify the other.
 
20.3           Effective date of notices.  Subject to Clauses 20.4 and 20.5:
 
(a)
a notice which is delivered personally shall be deemed to be served, and shall
take effect, at the time when it is delivered;

 
(b)
a notice which is sent by post shall be deemed to be served, and shall take
effect, three (3) days after the date of posting; and

 
(c)
a notice which is sent by fax shall be deemed to be served, and shall take
effect, two (2) hours after its successful transmission is completed.

 
20.4
Service outside business hours.  However, if under Clause 20.3 a notice would be
deemed to be served:

 
(a)           on a day which is not a Business Day in the place of receipt; or
 
(b)           on such a Business Day, but after 5:00 p.m. local time;
 
the notice shall (subject to Clause 20.5) be deemed to be served, and shall take
effect, at 9:00 a.m. on the next day which is such a Business Day.
 
20.5
Illegible notices.  Clauses 20.3 and 20.4 do not apply if the recipient of a
notice notifies the sender within one (1) hour after the time at which the
notice would otherwise be deemed to be served that the notice has been received
in a form which is illegible in a material respect.

 
20.6
Valid notices.  A notice under or in connection with a Finance Document shall
not be invalid by reason that its contents or the manner of serving it do not
comply with the requirements of this Agreement or, where appropriate, any other
Finance Document under which it is served if:

 
(a)
the failure to serve it in accordance with the requirements of this Agreement or
other Finance Document, as the case may be, has not caused any party to suffer
any significant loss or prejudice; or

 
(b)
in the case of incorrect and/or incomplete contents, it should have been
reasonably clear to the party on which the notice was served what the correct or
missing particulars should have been.

 
20.7
English language.  Any notice under or in connection with a Finance Document
shall be in English.

 
20.8
Meaning of “notice”.  In this Clause “notice” includes any demand, consent,
authorization, approval, instruction, waiver or other communication.

 
21
GUARANTY

 
21.1
Guaranty.  In order to induce the Lenders to make the Loan to the Borrowers, and
to induce the Swap Banks to enter into Designated Transactions with the
Borrowers, the Guarantor hereby guarantees (this “Guaranty”), as a primary
obligor and not merely as a surety, the performance and punctual payment when
due, whether at stated maturity, by acceleration or otherwise, of all Secured
Liabilities of the Borrowers now or hereafter existing under this Agreement and
any other Finance Document, whether for principal, interest, fees, expenses or
otherwise (collectively, the “Guaranteed Obligations”) due or owing to any of
the Lenders or the Swap Banks (each, a “Guaranteed Party”), and agrees to pay
any and all expenses (including, without limitation, counsel fees and expenses)
incurred by a Guaranteed Party, the Security Trustee, the Facility Agent or the
Payment Agent in enforcing any rights under this Guaranty.  The obligations of
the Guarantor under this Guaranty are in addition to and shall not in any way be
prejudiced by any other guaranty or security now or subsequently held by the
Guaranteed Parties.  The Guarantor hereby further agrees that if the Borrowers
shall fail to pay in full when due (whether at stated maturity, by acceleration
or otherwise) any of the Guaranteed Obligations, the Guarantor will promptly pay
the same, on first demand, and that in the case of any extension of time of
payment or renewal of any of the Guaranteed Obligations, the same will be
promptly paid in full when due (whether at extended maturity, by acceleration or
otherwise) in accordance with the terms of such extension or renewal.

 
21.2
Obligations absolute.  The Guarantor guarantees that the Guaranteed Obligations
will be performed and paid to the Guaranteed Parties strictly in accordance with
the terms of any applicable agreement, express or implied, of the Borrowers,
regardless of any law, regulation or order of any jurisdiction affecting any
term of any Guaranteed Obligation or the rights of the Guaranteed Parties with
respect thereto, including, without limitation, any law, rule or policy which is
now or hereafter promulgated by any governmental authority (including, without
limitation, any central bank) or regulatory body any of which may adversely
affect the Borrowers’ ability or obligation to make, or right of the Guaranteed
Parties to receive, such payments, including, without limitation, any sovereign
act or circumstance which might otherwise constitute a defense to, or a legal or
equitable discharge of, the Borrowers.

 
21.3
Guaranty Unconditional.  The liability of the Guarantor hereunder shall be
unconditional irrespective of, and the Guarantor hereby waives any defenses it
may assert with respect to:

 
(a)
any lack of validity or enforceability of any Guaranteed Obligation or agreement
or instrument relating thereto;

 
(b)
any change in the time, manner or place of payment of, or in any other term of,
any Guaranteed Obligation;

 
(c)
any exchange, release or non-perfection of any other Collateral securing payment
of any Guaranteed Obligation;

 
(d)
any moratorium, bankruptcy, insolvency or other similar law or any other law,
regulation or order of any jurisdiction affecting any term of any Guaranteed
Obligation or a Guaranteed Party’s rights with respect thereto; or

 
(e)
any other circumstance which might otherwise constitute a defense available to,
or the discharge of, any of the Borrowers, or the Guarantor.

 
21.4
Waiver of subrogation; Contribution.  Notwithstanding any other provision of
this Guaranty, until payment in full of the Guaranteed Obligations in cash after
termination of any of the Guaranteed Parties’ commitments with respect thereto:

 
(a)
the Guarantor hereby irrevocably waives any right to assert, enforce, or
otherwise exercise any right of subrogation to any of the rights, security
interests, claims, or liens which the Guaranteed Parties have against the
Borrowers in respect of the Guaranteed Obligations;

 
(b)
the Guarantor shall not have any right of recourse, reimbursements,
contribution, indemnification, or similar right (by contract or otherwise)
against the Borrowers in respect of the Guaranteed Obligations; and

 
(c)
the Guarantor hereby irrevocably waives any and all of the foregoing rights and
also irrevocably waives the benefit of, and any right to participate in, any
Collateral or other security given to the Guaranteed Parties to secure payment
of the Guaranteed Obligations.

 
21.5
Subordination.  The Guarantor agrees that, so long as the Borrowers remain under
any actual or contingent liability under this Agreement or any other Finance
Document, any rights which the Guarantor may have at any time by reason of the
performance by the Guarantor of the Guaranteed Obligations to take the benefit
(in whole or in part) of any security taken pursuant to this Agreement or any of
the other Finance Documents shall be subject and subordinate to the rights of
the Guaranteed Parties hereunder and shall be exercised by the Guarantor in such
manner and upon such terms as the Guaranteed Parties may require and further
agree to hold any monies at any time received by the Guarantor as a result of
the exercise of any such rights or otherwise for and on behalf of the Guaranteed
Parties for application in or towards payment of any sums at any time owed by
the Borrowers under the Agreement or the other Finance Documents.

 
21.6
Reinstatement.  This Guaranty shall continue to be effective or be reinstated,
as the case may be, if at any time any payment of any of the Guaranteed
Obligations is rescinded or must otherwise be returned by a Guaranteed Party.

 
21.7
Waiver.  The Guarantor waives promptness, diligence and notices with respect to
any Guaranteed Obligation and this Guaranty and any requirement that a
Guaranteed Party exhaust any right or take any action against the Borrowers or
any other entity or any or their property.

 
21.8           Payments; No Reductions.
 
(a)
All payments under this Guaranty shall be made in accordance with Clauses 11, 15
and 16 of this Agreement.

 
(b)
The Guarantor agrees to pay any taxes which arise from any payment made
hereunder or from the execution, delivery or registration by such Guarantor of,
or otherwise with respect to, this Agreement.

 
(c)
The Guarantor will indemnify a Guaranteed Party in accordance with Clause 15
upon demand.

 
(d)
Within 30 days after the date of any payment of taxes, the Guarantor will
furnish to each Guaranteed Party at its address for notices, the original or a
certified copy of a receipt evidencing payment thereof.  If no taxes are payable
in respect of any payment, the Guarantor will furnish to each Guaranteed Party a
certificate from each appropriate taxing authority, or an opinion of counsel
acceptable to each Guaranteed Party, in either case stating that such payment is
exempt from or not subject to taxes.

 
21.9
Continuing Guarantee.  This Guaranty is a continuing guaranty, is joint and
several with any other guarantee given in respect of the Guaranteed Obligations,
and shall remain in full force and effect until the later of the termination of
any Commitment of the Lenders under this Agreement and the payment in full of
the Guaranteed Obligations and all other amounts payable hereunder and shall be
binding upon the Guarantor, its successors and permitted assigns.  The
obligations of the Guarantor under this Guaranty shall rank pari passu with all
other unsecured obligations of the Guarantor.

 
22           JOINT AND SEVERAL LIABILITY
 
22.1
General.  All liabilities and obligations of the Borrowers under this Agreement
shall be joint and several, whether expressed to be so or not.

 
22.2
No impairment of Borrowers’ obligations.  The joint and several liabilities and
obligations of a Borrower shall not be impaired by:

 
(a)
this Agreement or any other Finance Document being or later becoming void,
unenforceable or illegal as regards any other Borrower;

 
(b)
any Lender or the Security Trustee entering into any rescheduling, refinancing
or other arrangement of any kind with any other Borrower;

 
(c)
any Lender or the Security Trustee releasing any other Borrower or any Security
Interest created by a Finance Document; or

 
(e)
any combination of the foregoing.

 
22.3
Principal debtors.  Each Borrower declares that it is and will, throughout the
Security Period, remain a principal debtor for all amounts owing under this
Agreement and the other Finance Documents to which it is a party and no Borrower
shall in any circumstances be construed to be a surety for the obligations of
any other Borrower under this Agreement or the other Finance Documents.

 
22.4
Subordination.  Subject to Clause 22.5, during the Security Period, no Borrower
shall:

 
(a)
claim by way of any legal or administrative action any amount which may be due
to it from any other Borrower whether in respect of a payment made, or matter
arising out of, this Agreement or the other Finance Documents, or any matter
unconnected with this Agreement or the other Finance Documents; or

 
(b)
take or enforce any form of security from any other Borrower for such an amount,
or in any other way seek to have recourse in respect of such an amount against
any asset of any other Borrower; or

 
(c)
set off such an amount against any sum due from it to any other Borrower; or

 
(d)
prove or claim for such an amount in any liquidation, administration,
arrangement or similar procedure involving any other Borrower or any Security
Party; or

 
(e)
exercise or assert any combination of the foregoing.

 
22.5
Borrowers’ required action.  If during the Security Period, the Security
Trustee, by notice to a Borrower, requires it to take any action referred to in
paragraphs (a) to (d) of Clause 22.4, in relation to any other Borrower, that
Borrower shall take that action as soon as practicable after receiving the
Agent’s notice.

 
23           SUPPLEMENTAL
 
23.1
Rights cumulative, non-exclusive.  The rights and remedies which the Finance
Documents give to the Credit Parties:

 
(a)           are cumulative;
 
(b)           may be exercised as often as appears expedient; and
 
(c)
shall not, unless a Finance Document explicitly and specifically states so, be
taken to exclude or limit any right or remedy conferred by any law.

 
23.2
Severability of provisions.  If any provision of a Finance Document is or
subsequently becomes void, unenforceable or illegal, that shall not affect the
validity, enforceability or legality of the other provisions of that Finance
Document or of the provisions of any other Finance Document.

 
23.3           Counterparts.  A Finance Document may be executed in any number
of counterparts.
 
24
THE FACILITY AGENT, THE PAYMENT AGENT AND THE SECURITY TRUSTEE

 
24.1
Appointment and Granting.



(a)
The Facility Agent.  Each Lender and each Swap Bank irrevocably appoints and
authorizes the Facility Agent to act as its agent hereunder and under any of the
other Finance Documents with such powers as are specifically delegated to the
Facility Agent by the terms of this Agreement and of any of the other Finance
Documents, together with such other powers as are reasonably incidental thereto.



(d)
The Payment Agent.  Each Lender and each Swap Bank irrevocably appoints and
authorizes the Payment Agent to act as its agent hereunder and under any of the
other Finance Documents with such powers as are specifically delegated to the
Payment Agent by the terms of this Agreement and of any of the other Finance
Documents, together with such other powers as are reasonably incidental thereto.



(c)           The Security Trustee.


 
(i)
Authorization of Security Trustee.  Each of the Lenders, the Facility Agent, the
Payment Agent and the Swap Banks irrevocably appoints and authorizes the
Security Trustee to act as security trustee hereunder and under the other
Finance Documents (other than the Notes) with such powers as are specifically
delegated to the Security Trustee by the terms of this Agreement and such other
Finance Documents, together with such other powers as are reasonably incidental
thereto.



 
(ii)
Granting Clause.  To secure the payment of all sums of money from time to time
owing (i) to the Lenders under this Agreement, the Note, and the other Finance
Documents in the maximum principal amount of $75,000,000 plus accrued interest
thereon and (ii) to the Swap Banks under this Agreement, the Master Agreement
and the other Finance Documents in the maximum principal amount of $18,750,000
plus accrued interest thereon, and all other amounts owing to the Lenders, the
Facility Agent, the Payment Agent, the Security Trustee or the Swap Banks
pursuant to this Agreement, the Notes, the Master Agreements and the other
Finance Documents, and the performance of the covenants of the Borrowers and any
other obligor herein and therein contained, and in consideration of the premises
and of the covenants herein contained and of the extensions of credit by the
Lenders, the Security Trustee does hereby declare that it will hold as such
trustee in trust for the benefit of the Lenders, the Facility Agent, the Payment
Agent and the Swap Banks, from and after the execution and delivery thereof, all
of its right, title and interest as mortgagee in, to and under the Mortgages and
its right, title and interest as assignee and secured party under the other
Finance Documents (the right, title and interest of the Security Trustee in and
to the property, rights and privileges described above, from and after the
execution and delivery thereof, and all property hereafter specifically
subjected to the lien of the indenture created hereby and by the Finance
Documents by any amendment hereto or thereto are herein collectively called the
“Estate”); TO HAVE AND TO HOLD the Estate unto the Security Trustee and its
successors and assigns forever, BUT IN TRUST, NEVERTHELESS, for the equal and
proportionate benefit and security of the Lenders, the Facility Agent, the
Payment Agent, and the Swap Banks and their respective successors and assigns
without any priority of any one over any other, UPON THE CONDITION that, unless
and until an Event of Default under this Agreement shall have occurred and be
continuing, the Borrowers shall be permitted, to the exclusion of the Security
Trustee, to possess and use the Ships.  IT IS HEREBY COVENANTED, DECLARED AND
AGREED that all property subject or to become subject hereto is to be held,
subject to the further covenants, conditions, uses and trusts hereinafter set
forth, and each Borrower, for itself and its respective successors and assigns,
hereby covenants and agrees to and with the Security Trustee and its successors
in said trust, for the equal and proportionate benefit and security of the
Lenders, the Facility Agent, the Payment Agent and the Swap Banks as hereinafter
set forth.



 
(iii)
Acceptance of Trusts.  The Security Trustee hereby accepts the trusts imposed
upon it as Security Trustee by this Agreement, and the Security Trustee
covenants and agrees to perform the same as herein expressed and agrees to
receive and disburse all monies constituting part of the Estate in accordance
with the terms hereof.



24.2
Scope of Duties.  None of the Facility Agent, the Payment Agent, or the Security
Trustee (which terms as used in this sentence and in Section 24.5 hereof shall
include reference to their respective affiliates and their own respective and
their respective affiliates’ officers, directors, employees, agents and
attorneys-in-fact): (a) shall have any duties or responsibilities except those
expressly set forth in this Agreement and in any of the Finance Documents, and
shall not by reason of this Agreement or any of the Finance Documents be
(except, with respect to the Security Trustee, as specifically stated to the
contrary in this Agreement) a trustee for a Lender or a Swap Bank; (b) shall be
responsible to the Lenders or the Swap Banks for any recitals, statements,
representations or warranties contained in this Agreement or in any of the
Finance Documents, or in any certificate or other document referred to or
provided for in, or received by any of them under, this Agreement or any of the
Finance Documents, or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any of the Finance Documents
or any other document referred to or provided for herein or therein or for any
failure by the Borrowers or any other person to perform any of its obligations
hereunder or thereunder or for the location, condition or value of any property
covered by any lien under any of the Finance Documents or for the creation,
perfection or priority of any such lien; (c) shall be required to initiate or
conduct any litigation or collection proceedings hereunder or under any of the
Finance Documents unless expressly instructed to do so in writing by the
Majority Lenders; or (d) shall be responsible for any action taken or omitted to
be taken by it hereunder or under any of the Finance Documents or under any
other document or instrument referred to or provided for herein or therein or in
connection herewith or therewith, except for its own gross negligence or willful
misconduct.  Each of the Security Trustee, the Facility Agent and the Payment
Agent may employ agents and attorneys-in-fact and none of the Security Trustee,
the Facility Agent or the Payment Agent shall be responsible for the negligence
or misconduct of any such agents or attorneys-in-fact selected by it in good
faith.  Each of the Security Trustee, the Facility Agent and the Payment Agent
may deem and treat the payee of a Note as the holder thereof for all purposes
hereof unless and until a written notice of the assignment or transfer thereof
shall have been filed with the Facility Agent, together with the written consent
of the Borrowers to such assignment or transfer.



24.3
Reliance.  Each of the Security Trustee, the Facility Agent and the Payment
Agent shall be entitled to rely upon any certification, notice or other
communication (including any thereof by telephone, telex, telefacsimile,
telegram or cable) believed by it to be genuine and correct and to have been
signed or sent by or on behalf of the proper person or persons, and upon advice
and statements of legal counsel, independent accountants and other experts
selected by the Security Trustee, the Facility Agent or the Payment Agent, as
the case may be.  As to any matters not expressly provided for by this Agreement
or any of the Finance Documents, each of the Security Trustee, the Facility
Agent and the Payment Agent shall in all cases be fully protected in acting, or
in refraining from acting, hereunder or thereunder in accordance with
instructions signed by the Majority Lenders, and such instructions and any
action taken or failure to act pursuant thereto shall be binding on all of the
Lenders.



24.4
Knowledge.  None of the Security Trustee, the Facility Agent or the Payment
Agent shall be deemed to have knowledge or notice of the occurrence of a
Potential Event of Default or Event of Default (other than, in the case of the
Payment Agent, the non-payment of principal of or interest on the Loan or any
Advance) unless each of the Security Trustee, the Facility Agent and the Payment
Agent has received notice from a Lender or a Borrower specifying such Potential
Event of Default or Event of Default and stating that such notice is a “Notice
of Default”.  If the Facility Agent receives such a notice of the occurrence of
such Potential Event of Default or Event of Default, the Facility Agent shall
give prompt notice thereof to the Security Trustee, the Payment Agent, the Swap
Banks and the Lenders (and shall give each Lender prompt notice of each such
non-payment).  Subject to Section 24.8 hereof, the Security Trustee, the
Facility Agent and the Payment Agent shall take such action with respect to such
Potential Event of Default or Event of Default or other event as shall be
directed by the Majority Lenders, except that, unless and until the Security
Trustee, the Facility Agent and the Payment Agent shall have received such
directions, each of the Security Trustee, the Facility Agent and the Payment
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Potential Event of Default or Event of
Default or other event as it shall deem advisable in the best interest of the
Lenders and the Swap Banks.



24.5
Security Trustee, Facility Agent and Payment Agent as Lenders.  Each of the
Security Trustee, the Facility Agent and the Payment Agent (and any successor
acting as Security Trustee, Facility Agent or Payment Agent, as the case may be)
in its individual capacity as a Lender hereunder shall have the same rights and
powers hereunder as any other Lender and may exercise the same as though it were
not acting as the Security Trustee, Facility Agent or Payment Agent, as the case
may be, and the term “Lender” or “Lenders” shall, unless the context otherwise
indicates, include each of the Security Trustee, the Facility Agent and the
Payment Agent in their respective individual capacities.  Each of the Security
Trustee, the Facility Agent and the Payment Agent (and any successor acting as
Security Trustee, Facility Agent and Payment Agent, as the case may be) and
their respective affiliates may (without having to account therefor to a Lender)
accept deposits from, lend money to and generally engage in any kind of banking,
trust or other business with a Borrower and any of its subsidiaries or
affiliates as if it were not acting as the Security Trustee, Facility Agent or
Payment Agent, as the case may be, and each of the Security Trustee, the
Facility Agent and the Payment Agent and their respective affiliates may accept
fees and other consideration from such Borrower for services in connection with
this Agreement or otherwise without having to account for the same to the
Lenders.



24.6
Indemnification of Security Trustee, Facility Agent and Payment Agent.  The
Lenders agree to indemnify each of the Security Trustee, the Facility Agent and
the Payment Agent (to the extent not reimbursed under other provisions of this
Agreement, but without limiting the obligations of the Borrowers under said
other provisions, ratably in accordance with the aggregate principal amount of
each Lenders’ participation in the Loan), for any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind and nature whatsoever which may be imposed
on, incurred by or asserted against the Security Trustee, the Facility Agent or
the Payment Agent in any way relating to or arising out of this Agreement or any
of the Finance Documents or any other documents contemplated by or referred to
herein or therein or the transactions contemplated hereby (including, without
limitation, the costs and expenses which the Borrowers are to pay hereunder, but
excluding, unless an Event of Default has occurred and is continuing, normal
administrative costs and expenses incident to the performance of their
respective agency duties hereunder) or the enforcement of any of the terms
hereof or thereof or of any such other documents, except that no Lender shall be
liable for any of the foregoing to the extent they arise from the gross
negligence or wilful misconduct of the party to be indemnified.



24.7
Reliance on Security Trustee, Facility Agent or Payment Agent.  Each Lender
agrees that it has, independently and without reliance on the Security Trustee,
the Facility Agent or the Payment Agent or any other Lender, and based on such
documents and information as it has deemed appropriate, made its own credit
analysis of the Obligors and decision to enter into this Agreement and that it
will, independently and without reliance upon the Security Trustee, the Facility
Agent or the Payment Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
analysis and decisions in taking or not taking action under this Agreement or
any of the Finance Documents.  None of the Security Trustee, the Facility Agent
or the Payment Agent shall be required to keep itself informed as to the
performance or observance by the Borrowers of this Agreement or any of the
Finance Documents or any other document referred to or provided for herein or
therein or to inspect the properties or books of the Borrowers.  Except for
notices, reports and other documents and information expressly required to be
furnished to the Lenders by the Security Trustee, the Facility Agent or the
Payment Agent hereunder, none of the Security Trustee, the Facility Agent or the
Payment Agent shall have any duty or responsibility to provide a Lender with any
credit or other information concerning the affairs, financial condition or
business of the Obligors or any of their respective parents, subsidiaries or
affiliates which may come into the possession of the Security Trustee, the
Facility Agent or the Payment Agent or any of their respective affiliates.



24.8
Actions by Security Trustee, Facility Agent and Payment Agent.  Except for
action expressly required of the Security Trustee, the Facility Agent or the
Payment Agent hereunder and under the other Finance Documents, each of the
Security Trustee, the Facility Agent and the Payment Agent shall in all cases be
fully justified in failing or refusing to act hereunder and thereunder unless it
shall receive further assurances to its satisfaction from the Lenders of their
indemnification obligations under Section 24.5 hereof against any and all
liability and expense which may be incurred by it by reason of taking or
continuing to take any such action.



24.9
Resignation and Removal.  Subject to the appointment and acceptance of a
successor Security Trustee, Facility Agent or Payment Agent (as the case may be)
as provided below, each of the Security Trustee, the Facility Agent and the
Payment Agent may resign at any time by giving notice thereof to the Lenders and
the Borrowers, and the Security Trustee, the Facility Agent or the Payment Agent
may be removed at any time with or without cause by the Majority Lenders.  Upon
any such resignation or removal, the Majority Lenders shall have the right to
appoint a successor Security Trustee, Facility Agent or Payment Agent, as the
case may be, which shall be a Lender, or a Lender with an Affiliate, which has
an office in New York, New York.  If no successor Security Trustee, Facility
Agent or Payment Agent, as the case may be, shall have been so appointed by the
Lenders or, if appointed, shall not have accepted such appointment within 30
days after the retiring Security Trustee’s, Facility Agent’s, or Payment
Agent’s, as the case may be, giving of notice of resignation or the Majority
Lenders’ removal of the retiring Security Trustee, Facility Agent or Payment
Agent, as the case may be, then the retiring Security Trustee, Facility Agent or
Payment Agent, as the case may be, may, on behalf of the Lenders, appoint a
successor Security Trustee, Facility Agent or Payment Agent, as the case may be,
which shall be a Lender, or a Lender with an Affiliate, which has an office in
New York, New York.  Upon the acceptance of any appointment as Security Trustee,
Facility Agent or Payment Agent hereunder by a successor Security Trustee,
Facility Agent or Payment Agent, such successor Security Trustee, Facility Agent
or Payment Agent, as the case may be, shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring
Security Trustee, Facility Agent or Payment Agent, as the case may be, and the
retiring Security Trustee, Facility Agent or Payment Agent shall be discharged
from its duties and obligations hereunder.  After any retiring Security
Trustee’s, Facility Agent’s or Payment Agent’s resignation or removal hereunder
as Security Trustee, Facility Agent or Payment Agent, as the case may be, the
provisions of this Clause 24 shall continue in effect for its benefit in respect
of any actions taken or omitted to be taken by it while it was acting as
Security Trustee, Facility Agent or Payment Agent, as the case may be.



24.10
Release of Collateral.  Without the prior written consent of the Lenders and the
Swap Banks, none of the Security Trustee, the Facility Agent or the Payment
Agent will consent to any modification, supplement or waiver under any of the
Finance Documents nor without the prior written consent of all of the Lenders
and the Swap Banks release any Collateral or otherwise terminate any lien under
the Finance Documents, except that no such consent is required, and each of the
Security Trustee, the Facility Agent and the Payment Agent is authorized, to
release any lien covering property if the obligations have been paid and
performed in full or which is the subject of a disposition of property permitted
hereunder or to which the Lenders and the Swap Banks have consented.

 
25           LAW AND JURISDICTION
 
25.1
Governing law.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

 
25.2           Consent to Jurisdiction.
 
(a)
Each Obligor hereby irrevocably submits to the jurisdiction of any New York
State or Federal court sitting in New York County and any appellate court from
any thereof in any action or proceeding arising out of or relating to this
Agreement or any other Finance Document, and each Obligor hereby irrevocably
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or in such Federal court.  Each Obligor
hereby irrevocably waives, to the fullest extent that it may effectively do so,
any objection it may now or hereafter have to the laying of the venue of any
action or proceeding arising out of or relating to this Agreement or any other
Finance Document and the defense of an inconvenient forum to the maintenance of
any such action or proceeding.  Each Obligor also irrevocably consents to the
service of any and all process in any such action or proceeding by the mailing
of copies of such process to its address specified in Clause 20.2.  Each Obligor
hereby agrees to appoint Cardillo & Corbett, with offices currently located at
29 Broadway, New York, New York 10006, Attention: Tulio R. Prieto, as its
designated agent for service of process for any action or proceeding arising out
of or relating to this Agreement or any other Finance Document.  Each Obligor
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.

 
(b)
Nothing in this Clause 25.2 shall affect the right of a Credit Party to serve
legal process in any other manner permitted by law or affect the right of such
person to bring any action or proceeding against an Obligor or its property in
the courts of any other jurisdictions where such action or proceeding may be
heard.

 
25.3
Rights unaffected.  Nothing in this Clause 25 shall exclude or limit any right a
Credit Party may have (whether under the law of any country, an international
convention or otherwise) with regard to the bringing of proceedings, the service
of process, the recognition or enforcement of a judgment or any similar or
related matter in any jurisdiction.

 
25.4
Meaning of “proceedings”.  In this Clause 25, “proceedings” means proceedings of
any kind, including an application for a provisional or protective measure.

 
26           WAIVER OF JURY TRIAL
 
26.1
WAIVER.  THE OBLIGORS AND THE CREDIT PARTIES MUTUALLY AND IRREVOCABLY WAIVE ANY
AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT, THE OTHER FINANCE DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.



27           PATRIOT ACT; OFAC AND BANK SECRECY ACT
 
27.1
PATRIOT Act Notice.  The Facility Agent hereby notifies the Obligors that
pursuant to the requirements of the PATRIOT Act and the Credit Parties’ policies
and practices, each of the Credit Parties is required to obtain, verify and
record certain information and documentation that identifies the Obligors, which
information includes the name and address of the Obligors and such other
information that will allow the Credit Parties to identify the Obligors in
accordance with the PATRIOT ACT.



27.2
OFAC and Bank Secrecy Act.



(a)
Each Obligor shall ensure that no person who owns a controlling interest in or
otherwise controls such Obligor or any subsidiary thereof is or shall be listed
on the Specially Designated Nationals and Blocked Person List or other similar
lists maintained by the Office of Foreign Assets Control (“OFAC”), the U.S.
Department of the Treasury or included in any Executive Orders.



(b)
The Obligors shall not use or permit the use of the proceeds of the Loan to
violate any of the foreign asset control regulations of OFAC or any enabling
statute or Executive Order relating thereto.



(c)
The Obligors shall comply, and shall cause each of its subsidiaries to comply,
with all applicable Bank Secrecy Act laws and regulations, as amended.



28
POSITION OF THE LENDERS AND THE SWAP BANKS



28.1
Interests of Credit Parties several.  The rights of the Credit Parties under
this Agreement are several.



28.2
Individual Credit Parties’ right of action.  Each Lender and each of the Swap
Banks shall be entitled to sue for any amount which has become due and payable
by the Borrowers to it under this Agreement, any Master Agreement or any other
Finance Document without joining the Facility Agent, the Security Trustee or any
other Credit Party as additional parties in the proceedings, provided that
neither any of the Swap Banks nor any Lender may commence proceedings against
the Borrowers or any other Obligor in connection with a Finance Document without
the prior consent of the Majority Lenders.



28.3
Obligations of Credit Parties several.  The obligations of the Lenders and the
Swap Banks under this Agreement are several, and a failure of a Lender or the
Swap Banks to perform its obligations under this Agreement shall not result in:



(a)
the obligations of the other Lenders or the Swap Banks being increased; or



(b)
the Borrowers, any other Obligor, any other Lender or the Swap Banks being
discharged (in whole or in part) from its obligations under any Finance
Document;



and in no circumstances shall a Lender or the Swap Banks have any responsibility
for a failure of another Lender or the Swap Banks (as the case may be) to
perform its obligations under this Agreement.


22.4
Swap Pari Passu.  At all times during the Security Period, each of the Swap
Banks and the Lender agree that the rights of the Swap Banks under the Master
Agreements (including, without limitation, any right of repayment) shall be pari
passu with the rights of the Lenders under this Agreement and the other Finance
Documents.

 
 
 

--------------------------------------------------------------------------------

 

 
 
[SIGNATURE PAGE FOLLOWS ON NEXT PAGE]

WHEREFORE, the parties hereto have caused this Loan Agreement to be executed as
of the date first above written.
 
BEDFORD MARITIME CORP., as Borrower
 
 
By:  /s/ Tara DeMakes
    Tara DeMakes
    Attorney-in-Fact
 
DVB GROUP MERCHANT BANK (ASIA) LTD., as Lender
 
By: /s/ Evan Cohen
Evan Cohen
Managing Director
 
BRIGHTON MARITIME CORP., as Borrower
 
 
 
By:   /s/ Tara DeMakes
    Tara DeMakes
    Attorney-in-Fact
DVB GROUP MERCHANT BANK (ASIA) LTD., as Facility Agent and Security Trustee
 
By: /s/ Evan Cohen
Evan Cohen
Managing Director
 
HARI MARITIME CORP., as Borrower
 
 
 
 
By: /s/ Tara DeMakes
    Tara DeMakes
    Attorney-in-Fact
THE GOVERNOR AND COMPANY OF THE BANK OF IRELAND, as Payment Agent
 
 
By: /s/ Paul Packard
Paul Packard
Head of Maritime Industries
 
By: /s/ John O'Dea
John O’Dea
Senior Manager
 
PROSPECT NAVIGATION CORP., as Borrower
 
 
By:  /s/ Tara DeMakes
    Tara DeMakes
    Attorney-in-Fact
DVB BANK AG, as Swap Bank
 
 
By: /s/ Daniel C. Rodgers
    Daniel C. Rodgers
    Attorney-in-Fact
 
HANCOCK NAVIGATION CORP., as Borrower
 
 
 
By:  /s/ Tara DeMakes
    Tara DeMakes
    Attorney-in-Fact
THE GOVERNOR AND COMPANY OF THE BANK OF IRELAND, as Swap Bank
 
 
By: /s/ Paul Packard
Paul Packard
Head of Maritime Industries
 
By: /s/ John O'Dea
John O’Dea
Senior Manager
 
COLUMBUS MARITIME CORP., as Borrower
 
 
By: /s/ Tara DeMakes
    Tara DeMakes
    Attorney-in-Fact
 
NATIXIS, as Swap Bank
 
 
By: /s/ Guillaume de Beaucorps
    Guillaume de Beaucorps
    Authorized Signatory
 
By: /s/ Franck Chambras
Franck Chambras
Authorized Signatory
 
WHITEHALL MARINE TRANSPORT CORP.,
as Borrower
 
 
By: /s/ Tara DeMakes
    Tara DeMakes
    Attorney-in-Fact
 
MOUNT WASHINGTON LLC
as Arranger
 
 
By: /s/ Carol Ann Malinowski
    Carol Ann Malinowski
    Attorney-in-Fact
TBS INTERNATIONAL LIMITED, as Guarantor
 
 
By:  /s/ Tara DeMakes
    Tara DeMakes
    Attorney-in-Fact:
 

 

 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 1
 
LENDERS AND COMMITMENTS
 
Lender                                                                                                                                Commitment
 
DVB GROUP MERCHANT BANK (ASIA) LTD.$75,000,000


Lending Office:                                           77 Robinson Road 30-02
Singapore
Attention: Martijn van Tuyl and/or Gah May Ng
Facsimile: +65 6511 0700


Address for Notices:                                           77 Robinson Road
30-02
Singapore
Attention: Martijn van Tuyl and/or Gah May Ng
Facsimile: +65 6511 0700






SCHEDULE 2
 
DRAWDOWN NOTICE
 


To:           DVB Group Merchant Bank (Asia) Ltd., as Facility Agent
 
77 Robinson Road 30-02

 
Singapore



Date: January [l], 2008
 
1
We refer to the loan agreement (the “Loan Agreement”) dated as of January 16,
2008 and made between ourselves, as Borrowers, and the other parties named
therein in connection with a loan facility of up to the lesser of $75,000,000
and 59% of the aggregate Fair Market Value of the Ships.  Terms defined in the
Loan Agreement have their defined meanings when used in this Drawdown Notice.



2           We request to borrow as follows:
 
(a)           Amount of the Advance: $[l]
 
(b)           Expected Drawdown Date: [l]
 
(c)           Duration of the first Interest Period shall be [l] month(s).
 
(d)           Payment instructions:  [l]
 


 


 


 


 
3           We represent and warrant that:
 
(a)
the representations and warranties in Clause 9 of the Loan Agreement would
remain true and not misleading if repeated on the date of this Drawdown Notice
with reference to the circumstances now existing; and

 
(b)
no Event of Default or Potential Event of Default has occurred or will result
from the borrowing of the Loan.

 
4           This notice cannot be revoked without your prior consent.
 
5
We authorize you to deduct any balance of the upfront fee referred to in Clause
14 outstanding on the Expected Drawdown Date from the amount of the Advance.

 
BEDFORD MARITIME CORP., BRIGHTON MARITIME CORP., HARI MARITIME CORP., PROSPECT
NAVIGATION CORP., HANCOCK NAVIGATION CORP., COLUMBUS MARITIME CORP. and
WHITEHALL MARINE TRANSPORT CORP. as Borrowers
 
 
By:
Name:
Title:
 



 
SCHEDULE 3
 
CONDITIONS PRECEDENT DOCUMENTS
 
1.
An original of:

 
 
(a)
each Finance Document and each document required to be delivered by each Finance
Document, each duly executed by each party thereto, and documentary evidence
that the Security Interests created by such Finance Documents have been duly
perfected;

 
 
(b)
each Manager’s Undertaking and each document required to be delivered by each
Manager’s Undertaking, each duly executed by each party thereto;

 
(c)           each Deletion Letter (undated), duly executed by each party
thereto; and
 
 
(d)
each Deletion Power of Attorney, duly executed in counterparts by each party
thereto (and, if executed by any party thereto outside of the Republic of the
Philippines, duly consularized before a consulate of the Republic of the
Philippines in the jurisdiction of execution).

 
2.
Copies of the constitutional documents, and each amendment thereto, of each
Obligor, certified as of a date reasonably near the date of the relevant
Drawdown Notice by the president or the secretary (or equivalent officer) of
such party as being a true and correct copy thereof.

 
3.
Copies of certificates dated as of a date reasonably near the date of the
Drawdown Notice, certifying that each Obligor is duly incorporated (or formed)
and in goodstanding under the laws of such party’s jurisdiction of incorporation
(or formation) and, in respect of each Borrower, that such Borrower is duly
qualified and in goodstanding as a foreign maritime entity under the law of the
Republic of Liberia.

 
4.
Copies of resolutions of the directors (or equivalent governing body) (and where
required, the shareholders or equivalent equity holders) of:

 
 
(a)
each Obligor authorizing the execution of each of the Finance Documents to which
such Obligor is or is to be a party (and additionally, in the case of each
Borrower, the Bareboat Charter and Memorandum of Three Party Agreement to which
such Borrower is or is to be a party) and authorizing named officers or
attorneys-in-fact to execute such documents and, in the case of the Borrowers,
to give the Drawdown Notice and other notices required by the Finance Documents;
and

 
 
(b)
the relevant Bareboat Charterer and Pacific Rim authorizing the execution of the
relevant Bareboat Charter(s) and Memorandum of Three Party Agreement to which it
is a party and authorizing named officers or attorneys-in-fact to execute such
documents and to give any notices required thereunder,

 
in each case certified as of a date reasonably near the date of the Drawdown
Notice by the president or the secretary (or equivalent officer) of such party
as being a true and correct copy thereof.
 
5.
The original of any power of attorney under which a Bareboat Charter, Memorandum
of Three Party Agreement or any Finance Document is to be executed on behalf of
an Obligor.

 
6.
Copies of all consents which any of the Obligors requires to enter into, or make
any payment or perform any of its obligations under or in connection with the
transactions contemplated by this Agreement, each certified as of a date
reasonably near the date of the relevant Drawdown Notice by the president or the
secretary (or equivalent officer) of such party as being a true and correct copy
thereof, or certification by such president or secretary (or equivalent officer)
that no such consents are required.

 
7.
Copies of each Bareboat Charter and Memorandum of Three Party Agreement,
certified as of a date reasonably near the date of the relevant Drawdown Notice
by the president or the secretary (or equivalent officer) of the respective
Borrower thereto as being a true and correct copy thereof, each Bareboat Charter
and Memorandum of Three Party Agreement to be in form and substance acceptable
to the Facility Agent.

 
8.
Documentary evidence that the agent for service of process named in Clause 25.2
has accepted its appointment in respect of the Obligors.

 
9.
A certificate of each Obligor, signed on behalf of each such party by the
president or the secretary (or equivalent officer) of the Guarantor, dated as of
the Expected Drawdown Date (the statements made in such certificate shall be
true on and as of the Expected Drawdown Date), certifying as to:

 
 
(a)
the absence of any proceeding for the dissolution or liquidation of such party;

 
 
(b)
the veracity in all material respects of the representations and warranties
contained in this Agreement as though made on and as of the Expected Drawdown
Date;

 
 
(c)
the absence of any material misstatement of fact in any information provided by
the Borrowers to the Facility Agent or any Lender and that such information did
not omit to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading; and

 
 
(d)
the absence of any event occurring and continuing, or resulting from the making
of the Advance, that constitutes a Potential Event of Default or an Event of
Default.

 
10.           Documentary evidence that:
 
 
(a)
[intentionally omitted]

 
 
(b)
each Ship has been delivered by the relevant Borrower to the relevant Bareboat
Charterer in accordance with all of the terms and conditions of the relevant
Bareboat Charter, free and clear of all liens and encumbrances other than the
relevant Mortgage, together with a copy of the Protocol of Delivery and
Acceptance for such Ship, duly executed by the relevant Borrower and the
relevant Bareboat Charterer, certified as of the Expected Drawdown Date by the
president or the secretary (or equivalent officer) of the relevant Borrower as
being a true and correct copy of the original;

 
 
(c)
there is/are no pending dispute(s) or arbitration proceedings arising out of or
in connection with a Bareboat Charter or Memorandum of Three Party Agreement
(which may be established by a certificate dated as of the Expected Drawdown
Date by the president or the secretary (or equivalent officer) of the relevant
Borrower);

 
 
(d)
each Ship is registered in the name of the relevant Borrower under Liberian
registry, free of all recorded liens and encumbrances, save as contemplated by
the Finance Documents (which shall be established by a Certificate of Ownership
and Encumbrance issued by the appropriate Liberian authorities stating that such
Ship is owned by the relevant Borrower and that there are on record no other
mortgages, liens or other encumbrances on such Ship except the relevant
Mortgage);

 
 
(e)
each Mortgage has been preliminarily registered against the relevant Ship as a
valid first priority ship mortgage in accordance with the laws of the Republic
of Liberia and the Security Interests created by the Finance Documents shall
have been duly perfected;

 
 
(f)
the Government of the Republic of Liberia has authorized each Ship to be
temporarily registered under Philippine flag without loss of Liberian registry;

 
 
(g)
each Ship is bareboat registered in the name of the relevant Bareboat Charterer
under Philippine bareboat registry, free of all recorded liens and encumbrances,
save as contemplated by the Finance Documents (which shall be established by a
Certificate of Ownership and Encumbrance (or similar instrument) issued by the
Philippine Maritime Industry Authority stating that such Ship is bareboat
registered in the name of the relevant Bareboat Charterer and that there are on
record no other mortgages, liens or other encumbrances on such Ship except the
relevant Mortgage), provided that, with respect to the Mortgage, it shall be
acceptable for the relevant Borrower to deliver to the Facility Agent as soon as
possible, but in no event later than 60 days, following the Actual Drawdown
Date, evidence acceptable to the Facility Agent that the Philippine Maritime
Industry Authority has recognized that the existence of the Mortgage with
respect such Ship and that such Mortgage is governed by the law of the Republic
of Liberia, and has duly noted the same in the Bareboat Registry;

 
 
(h)
a cautionary notice of the Mortgage with respect to each Ship has been filed in
the Bareboat Registry, such notice to be in form and substance acceptable to the
Facility Agent, provided that such notice may be filed as soon as is feasible
after the Actual Drawdown Date if such notice cannot be filed on or before the
Actual Drawdown Date;

 
 
(i)
each Ship is classed with the Classification Society in the highest
classification and rating for vessels of the same age and type without any
outstanding conditions or recommendations affecting class (other than those for
which the time prescribed for curing the condition or recommendation has not
passed), which shall be established by a Confirmation of Class Certificate
issued by the Classification Society and dated a date reasonably near the
Expected Drawdown Date; a “Class Statement” or similar instrument shall not be
acceptable for purposes of this clause; and

 
(j)           each Ship:
 
 
(i)
is insured in compliance with the terms of the relevant Mortgage, including
mortgagee’s interest insurance;

 
 
(ii)
is or will be managed by the Approved Manager in accordance with management
agreements acceptable to the Majority Lenders; and

 
 
(iii)
has been inspected and found to be in a satisfactory condition by an inspector
appointed by the Facility Agent at the cost of the Borrowers.

 
11.
A certificate by the president or the secretary (or equivalent officer) of each
Borrower, or a certificate of the Approved Manager (technical), identifying and
giving the address and other communication details of the ISM Responsible
Person(s).

 
12.
Copies of the Document of Compliance and Safety Management Certificate for each
Ship referred to in paragraph (a) of the definition of the ISM Code
Documentation, certified as true and in effect by the relevant Borrower or the
Approved Manager (technical).

 
13.
Copies of such other ISM Code Documentation as the Facility Agent may have
requested by written notice to the Borrowers not later than 2 days before the
Expected Drawdown Date, certified as true and complete in all material respects
by the Borrowers or the Approved Manager (technical).

 
14.
Certification by each Borrower or the Approved Manager (technical) that:

 
 
(i)
the Ship owned by will maintain for the duration of the Security Period a valid
International Ship Security Certificate;

 
 
(ii)
the security system of the Ship owned by it and associated security equipment
complies with the applicable requirements of Chapter XI-2 of SOLAS and Part A of
the ISPS Code; and

 
 
(iii)
an approved ship security plan is in place.

 
15.           A valuation of the aggregate Fair Market Value of the Ships.


16.
A favorable report from an insurance consultant nominated by the Facility Agent
confirming that the insurance placed on the Ships is in compliance with the
Mortgage thereon (and all costs associated with such report shall be payable by
the Borrowers).



17.
A favorable opinion of Watson, Farley & Williams (New York) LLP, New York
counsel for the Credit Parties, in form, scope and substance satisfactory to the
Credit Parties.

 
18.
A favorable opinion of Cardillo & Corbett, New York, Liberian and Marshall
Islands counsel to the Obligors, in form, scope and substance satisfactory to
the Credit Parties.

 
19.
A favorable opinion of Conyers Dill & Pearman, Bermuda counsel to the Guarantor,
in form, scope and substance satisfactory to the Credit Parties.

 
20.
A favorable opinion of Sycip, Salazar, Hernandez & Gatmaitman, Philippine
counsel to the Credit Parties, in form, scope and substance satisfactory to the
Credit Parties.

 
SCHEDULE 4
 


 
ASSIGNMENT AND ACCEPTANCE
 
Dated as of [l]


Reference is made to the Loan Agreement dated as of January 16, 2008 (the “Loan
Agreement”) among (i) Bedford Maritime Corp., Brighton Maritime Corp., Hari
Maritime Corp., Prospect Navigation Corp., Hancock Navigation Corp., Columbus
Maritime Corp. and Whitehall Marine Transport Corp. as joint and several
Borrowers, (ii) TBS International Limited as Guarantor, (iii) the banks and
financial institutions described therein as Lenders, (iv) DVB Group Merchant
Bank (Asia) Ltd. as Facility Agent and Security Agent, (v) The Governor and
Company of the Bank of Ireland as Payment Agent, (vi) DVB Bank AG, The Governor
and Company of the Bank of Ireland  and Natixis as Swap Banks, and (vii) Mount
Washington LLC as Arranger.  Capitalized terms used but not defined herein shall
have the meaning assigned such terms in the Loan Agreement.


______________________ (the “Assignor”) and ________________________ (the
“Assignee”) agree as follows:


1.           As of the Effective Date (defined in Paragraph 4 below), the
Assignor hereby sells and assigns to the Assignee, and the Assignee hereby
purchases and assumes from the Assignor, that interest in and to all of the
Assignor’s rights and obligations under the Loan Agreement which represents the
Percentage Interest specified in Section 1 of Annex 1 hereto in the Assignor’s
Commitment and the Advance(s) owing to the Assignor.  After giving effect to
such sale and assignment, the Assignee’s Commitment and the amount of the
Advance owing to the Assignee will be as set forth in Section 2 of Annex 1.


2.           The Assignor (a) represents and warrants that it is the legal and
beneficial owner of the interest being assigned by it hereunder and that such
interest is free and clear of any adverse claim; and (b) makes no representation
or warranty and assumes no responsibility with respect to (i) any statements,
warranties or representations made in or in connection with the Loan Agreement,
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of the Loan Agreement, or any other instrument or document furnished
pursuant thereto and (b) the financial condition of the Obligors or the
performance or observance by any of the Obligors of any of its obligations under
the Loan Agreement or any other instrument or document furnished pursuant
thereto.


3.           The Assignee (a) confirms that it has received a copy of the Loan
Agreement and the other Finance Documents, together with copies of the financial
statements referred to in the Loan Agreement, and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Acceptance; (b) agrees that it will,
independently and without reliance upon the Facility Agent, the Assignor or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Agreement; (c) appoints and authorizes the
Facility Agent, the Security Trustee and the Payment Agent to take such action
on its behalf and to exercise such powers under the Loan Agreement as are
delegated to such parties by the terms thereof, together with such powers as are
reasonably incidental thereto; (d) agrees that it will be bound by the Loan
Agreement and perform in accordance with its terms all of the obligations which
by the terms of the Loan Agreement are required to be performed by it as a
Lender; and (e) specifies as its address for notices the offices set forth
beneath its name on the signature page hereof.


4.           The effective date (the “Effective Date”) for this Assignment and
Acceptance shall be the date of acceptance hereof by the Agent, unless a later
date is specified in Annex 1 hereto, provided that no Assignment and Acceptance
shall be effective until and unless the terms and conditions of Clause 18.2 of
the Loan Agreement are complied with.  Following the execution of this
Assignment and Acceptance, two counterparts will be promptly delivered by the
Assignee to the Facility Agent, and the Facility Agent shall promptly forward a
counterpart to the Borrower.


5.           Upon such acceptance and recording, as of the Effective Date, (a)
the Assignee shall be a party to the Loan Agreement and, to the extent provided
in this Assignment and Acceptance, have the rights and obligations of a Lender;
and (b) the Assignor shall, to the extent provided in this Assignment and
Acceptance, relinquish its rights and be released from its obligations under the
Loan Agreement.


6.           Upon such acceptance and recording, from and after the Effective
Date, the Payment Agent shall make all payments under the Loan Agreement in
respect of the assignment effected hereby (including, without limitation, all
payments of principal, interest and commitment fees with respect thereto) to the
Assignee.  The Assignor and Assignee shall make all appropriate adjustments in
payments under the Loan Agreement for periods prior to the Effective Date
directly between themselves.


7.           This Assignment and Acceptance shall be governed by, and shall be
construed in accordance with, the laws of the State of New York.


NAME OF
ASSIGNOR                                                                                     NAME
OF ASSIGNEE




By:
________________________                                                                                                By:
________________________
Name:                                                                                     Name:
Title:                                                                                     Title:


Address for Notices:
____________________________
____________________________
____________________________
Annex 1
to
Assignment and Acceptance
Dated as of [l]




Section 1


Percentage Interest:




Section 2


Assignee’s
Commitment:                                                                           $


Aggregate Outstanding Principal
Amount of Advances owing to
the
Assignee:                                                                           $




Section 3


Effective Date:








NAME OF ASSIGNOR




By: _______________________
Name
Title




SCHEDULE 5


FORM OF DELETION LETTER




 
 
To:
Maritime Industry Authority

The Republic of the Philippines


 
Date:

 
Re:
m.v. “__________________” (the “Ship”)

 
 
Dear Sirs:

 
Please be advised that the Bareboat Charter dated December 5, 2007 made between
[l], as Owner, and [l], as Bareboat Charterer, has been
terminated.  Accordingly, we request you to forthwith endorse and cause the
deletion of the Ship from the Maritime Industry Authority and to cancel
forthwith the temporary certificate of the Philippines registry issued in
respect of the Ship.
 
Yours faithfully,


[l], as Owner




By: ______________________________
Name:
Title:




[l], as Bareboat Charterer




By: _____________________________
Name:
Title:






SCHEDULE 6


FORM OF DELETION POWER OF ATTORNEY




 
IRREVOCABLE POWER OF ATTORNEY

 
THIS IRREVOCABLE POWER OF ATTORNEY is given and made this ___ day of January
2008 by
 
(A)            [l], a corporation duly incorporated under the laws of the
Republic of The Marshall Islands (the “Owner”), having its registered office at
The Trust Company Complex, Ajeltake Island, PO Box 1405, Majuro, Marshall
Islands MH96960, and
 
(B)            [l], a corporation duly organized and validly existing under the
laws of the Republic of the Philippines (the “ Charterer”), having its
registered office at [2nd Floor, Harbor Center II, South Harbor, Port Area,
Manila, Philippines],
 
 
IN FAVOR OF

 
DVB GROUP MERCHANT BANK (ASIA) LTD., a Singapore company, with offices at 77
Robinson Road 30-02 Singapore, and its successors and permitted assigns (the
“Attorney”).
 
PRELIMINARY STATEMENTS:
 
1.           The Owner is the sole owner of the whole of the of the vessel [l]
(the “Ship”), which is duly registered in the name of the Registered Owner under
the law and flag of the Republic of Liberia;


2.           Pursuant to the terms and conditions of a Bareboat Charter dated
December 5, 2007 (as such may be amended, restated, supplemented, replaced,
novated or otherwise modified from time to time, the “Charter”), the Owner
demise chartered the Ship to the Charterer;


3.           The Charterer temporarily registered the Ship in its name with the
Philippines Registry of Vessels and the Ship is thus dually registered in the
name of the Registered Owner under the laws of the Republic of Liberia;and in
the name of the Charterer under the laws of the Republic of the Philippines
pursuant to Presidential Decree No. 1521, as amended, of the Republic of the
Philippines and carries the Philippine flag; and


5.           The Owner and the Charterer desire to appoint an attorney to effect
or procure the deletion of the Ship from its temporary registration with the
Philippines Registry of Vessels and, for such purpose, to execute and deliver on
behalf the Owner and the Charterer or either of them all notices, applications,
oaths, affidavits, confirmations, declarations, deeds and other relevant
instruments and documents in connection with or relating to the deletion of the
Ship from temporary registration of the Republic of the Philippines.


NOW, THEREFORE, the Owner and the Charterer hereby together jointly appoint and
each of them hereby severally appoints the Attorney the true and lawful attorney
of and for each of the Owner and the Charterer, and the Attorney is hereby
authorized, directed and empowered acting singly and with full power to act
alone, for and on behalf of each of the Owner and the Charterer, jointly and
each of them severally, in the name of the Owner or the Charterer (or in the
joint names of the Owner and the Charterer) to do any of the following acts and
things:


A.           To notify the Maritime Industry Authority of the Republic of the
Philippines and any other relevant authority or body (whether belonging to the
government or otherwise) of the Republic of the Philippines that the Charter has
been terminated and hence the Ship should be deleted from the temporary
registration under Presidential Decree No. 1521, as amended, of the Republic of
the Philippines or such other pertinent legislation of the Republic of the
Philippines, as the case may be.


B.           To delete, and to effect and procure the deletion of, the Ship from
temporary registration under Presidential Decree No. 1521, as amended, of the
Republic of the Philippines or such other pertinent legislation of the Republic
of the Philippines, as the case may be, and to cause or procure the cancellation
of the Temporary Certificate of Philippine Register issued by the Maritime
Industry Authority to or in respect of the Ship upon termination of the Charter,
including obtaining a deletion certificate from the Maritime Industry Authority.


C.           To complete, sign, date, render perfect and deliver to the Maritime
Industry Authority of the Republic of the Philippines and any other relevant
authority or body (whether belonging to the government or otherwise) of the
Republic of the Philippines all notices, applications, oaths, deeds,
declarations, confirmations, affidavits and any other relevant instruments and
documents, including, without limitation, any notarial acts, whatsoever that may
be required or desirable for the purpose of deleting the Ship from temporary
registration under Presidential Decree No. 1521, as amended, or such other
pertinent legislation of the Republic of the Philippines, and for the purpose of
causing or procuring the cancellation of the Temporary Certificate of Philippine
Register issued by the Maritime Industry Authority to or in respect of the Ship,
and the execution and delivery by the Attorney of each such instrument and
document shall be conclusive evidence of its authority to do so.


D.           To do such other acts, objects, matters and things, and to complete
and render perfect all documents and transactions as may be, in the entire
discretion of the Attorney, appropriate or necessary for more effectively or
expeditiously carrying out the objects and purposes herein authorized or that
the Attorney may, for any reason, deem fit to carry out the acts, objects,
matters and things more specifically authorized herein.


For the better doing, performing and executing of the acts, objects, matters and
things hereinbefore mentioned, the Owner and the Charterer hereby fully jointly
grant and each of them severally grants unto the Attorney full power and
authority to substitute and appoint in its place, on such terms and at such
salary as the Attorney shall think fit, one or more attorney or attorneys to
exercise for the Owner and the Charterer as their respective attorney or
attorneys any or all of the powers and authorities hereby conferred and to
revoke any such appointments from time to time and to substitute or appoint any
other or others in the place of such attorney or attorneys as the Attorney shall
from time to time deem appropriate.


The Owner and the Charterer hereby jointly ratify and confirm and agree to
ratify and confirm, and each of them hereby severally ratifies and confirms and
agrees to ratify and confirm, whatsoever the Attorney shall do or purport to do
by virtue of these presents.


The Owner and the Charterer hereby further jointly declare, and each of them
hereby severally declares, that this Power of Attorney shall be irrevocable
indefinitely by virtue thereof and of this Power of Attorney having been given
for valuable consideration, the adequacy and receipt of which the Owner and the
Charterer hereby jointly acknowledge and each of them severally acknowledges,
and by virtue of such Power of Attorney being coupled with an interest, having
been granted by way of security for repayment of moneys owing to the Attorney
and various secured parties as its principals, and further by reason of this
Power of Attorney having been executed for the purposes of protecting the
Attorney (as first mortgagee of the Ship for the ratable benefit of such secured
parties) and such other secured parties and of enabling the Attorney to
foreclose the first mortgage on the Ship granted in favor of the Attorney for
the benefit of such secured parties and to enforce and implement the other
securities given or delivered to the Attorney for the ratable benefit such
secured parties as security for the payment and repayment of monies due or owing
to the Attorney or such secured parties.


THIS POWER OF ATTORNEY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK.


This Power of Attorney may be executed in counterparts.


IN WITNESS WHEREOF each of the Owner and the Charterer has caused this Power of
Attorney to be duly executed and delivered on the day and year first above
written.


[l], as Charterer




By: ______________________________
Name:
Title:






[l], as Owner




By: ______________________________
Name:
Title:












(Add proper notarial acknowledgment)


APPENDIX A
FORM OF COMPLIANCE CERTIFICATE


APPENDIX B
FORM OF EARNINGS ASSIGNMENT


APPENDIX C
FORM OF INSURANCE ASSIGNMENT


APPENDIX D
FORM OF MANAGER’S UNDERTAKING


APPENDIX E
FORM OF MORTGAGE


APPENDIX F
FORM OF NOTE